                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

WHOLE WOMAN'S HEALTH ALLIANCE, )
et al.                                             )
                                                   )
                           Plaintiffs,             )
                                                   )
                        v.                         )     No. 1:18-cv-01904-SEB-MJD
                                                   )
CURTIS T. HILL, JR. Attorney General of the )
State of Indiana, in his official capacity, et al. )
                                                   )
                           Defendants.             )

      ORDER ON MOTION FOR PRELIMINARY INJUNCTION (DKT. 76)

       Plaintiff Whole Woman’s Health Alliance (WWHA) applied to the Indiana State

Department of Health (“the Department”) and its commissioner Kristina Box, Defendant

here in her official capacity, for a license to operate an abortion clinic in South Bend,

Indiana (“the South Bend Clinic”). The Department initially denied WHHA’s application.

WWHA applied again but abandoned its effort when it came to perceive its second

application was futile.

       Now before the Court is Plaintiffs’ motion for a preliminary injunction enjoining

the Department’s implementation of the licensing requirement as to the South Bend

Clinic. Dkt. 76. For the reasons given below, the motion is granted.

                                        Background

       We begin with (I) an overview of the abortion procedure to be offered at the South

Bend Clinic and (II) a review of the availability of abortions generally to women in and

around South Bend. We next (III) review Indiana’s history of abortion regulation and


                                              1
specifically (IV) its licensure requirements. We conclude (V) by summarizing the

administrative proceedings on WWHA’s license applications and (VI) by setting forth a

discussion as to the posture of the instant motion.

I. Medical Abortions

       As one researcher has noted, “in the United States, nearly half of [all] pregnancies

are unintended, and 22% of all pregnancies (excluding miscarriages) end in termination.”

Defs.’ Ex. 6, at 1. 1 Medical (or medication) abortions, as opposed to surgical abortions,

are performed by the administration of a chemical abortifacient or combination of them.

According to the American College of Obstetricians and Gynecologists (ACOG), most

medical abortions in the United States today are performed by administering the drug

mifepristone in conjunction with the drug misoprostol. Defs.’ Ex. 8, at 1–2. Both are

dispensed in pill form. WWHA proposes to provide medical abortions using this regimen

at the South Bend Clinic; it does not intend to provide surgical abortions at that location.

Pls.’ Ex. 10, at 32.

       Mifepristone, also known by the brand name Mifeprex or the developer’s code RU

486, was first developed in the early 1980s and made publicly available in 1988 after the

French Minister of Health, declaring it “the moral property of women, not just the




1
  Citations to “Tr.” refer to the transcript of the hearing on Plaintiffs’ motion we conducted on
April 22, 2019. Citations to “Pls.’ Ex.” refer to the submissions in support of Plaintiffs’ opening
brief at Dkt. 76. Citations to “Pls.’ Reply Ex.” refer to the submissions in support of Plaintiffs’
reply brief at Dkt. 104. Citations to “Defs.’ Ex.” refer to the submissions in support of
Defendants’ opposition brief at Dkts. 92–97, 101. The pagination used is that of the .pdf files on
the CM/ECF system except when cited in the form “XX:YY,” which refers to the internal
pagination and lineation of a deposition transcript.


                                                 2
property of the drug company,” ordered its developer to begin marketing it in France.

Steven Greenhouse, France Ordering Company to Sell Its Abortion Drug, N.Y. Times,

Oct. 29, 1988, at A1.

       It was first approved for marketing in the United States by the U.S. Food and Drug

Administration (FDA) in 2000 for use with misoprostol, also known by the brand name

Cytotec. Defs.’ Ex. 16, at 1; Pls.’ Ex. 1, at 4. In addition to their use as abortifacients,

mifepristone and misoprostol are also used together in the treatment of incomplete or

difficult miscarriages. Courtney A. Schreiber et al., Mifepristone Pretreatment for the

Medical Management of Early Pregnancy Loss, 378 New Eng. J. Med. 2161 (2018).

Mifepristone is among the small number of drugs FDA subjects to a Risk Evaluation and

Mitigation Strategy (REMS), which among other things prohibits mifepristone from

being dispensed in pharmacies; it is available to patients only directly from physicians

who have executed supplier agreements with the drug’s U.S. licensee. Defs.’ Ex. 16, at 1.

But for the REMS, mifepristone would be available by prescription.

       Today, the FDA-approved abortifacient regimen provides for administration of the

two drugs through 70 days of fetal gestation, as measured by the number of days from the

patient’s last menstrual period (LMP). Defs.’ Ex. 16, at 1. (The current FDA-approved

regimen was adopted in 2016. The originally approved regimen was found by clinicians

and researchers to be suboptimal; an “evidence-based regimen” was developed in

response. In 2016, FDA approved a new label for mifepristone incorporating the

“evidence-based regimen.” See Defs.’ Ex. 16, at 1; Pls.’ Ex. 1, at 4–5.) The patient first

takes a dose of mifepristone orally. The mifepristone blocks the further growth and


                                               3
development of the fetus. Between 24 to 48 hours later, she takes a dose of misoprostol

buccally “at a location appropriate for the patient.” Defs.’ Ex. 16, at 1. Often this location

is the patient’s home. See Pls.’ Ex. 1, at 6. The misoprostol causes the uterus to contract

and expel its contents in a process “resembl[ing] a miscarriage[.]” Id. “If there were a

major complication associated with a medication abortion, it would occur after the patient

left the abortion facility since the medications take time to exert their effects.” Id. at 8.

       Fewer than 5 percent of patients remain pregnant following a medical abortion;

fewer than 1 percent remain pregnant following a medical abortion within 63 days LMP.

Defs.’ Ex. 8, at 5; Pls.’ Ex. 1, at 6. Patients with “a persistent gestational sac” one week

after receiving mifepristone may be treated by an additional dose of misoprostol, by

surgical intervention, or may not require any additional intervention. Defs.’ Ex. 8, at 5.

ACOG recommends that medical abortion providers either be trained to perform surgical

abortions as needed or else be able to refer a patient to a clinician who is. Id.

       “Bleeding and cramping will be experienced by most women undergoing medical

abortion and are necessary for the process to occur.” Id. at 3. Other common adverse

effects include “nausea, vomiting, diarrhea, headache, dizziness, and thermoregulatory

effects.” Id. Abortion generally has a low risk of fatal and nonfatal complications. The

risk of death is lower than that from a penicillin injection, as well as that from childbirth.

Pls.’ Ex. 1, at 3. One study of more than 230,000 medical-abortion patients found an

overall complication rate of 0.65 percent. Pls.’ Reply Ex. 2, at 2. The rate of

complications requiring hospital admission was found to be 0.06 percent; of

complications requiring emergency-room treatment, 0.10 percent. Id. The risk to the


                                               4
patient varies directly with the gestational age of the fetus: the longer she waits, the more

dangerous abortion becomes. Pls.’ Ex. 1, at 3.

       One study concluded that “[t]heoretically, it appears that the mechanisms of

mifepristone action favor the development of [Clostridium sordellii] infection that leads

to septic shock,” Defs.’ Ex. 9, at 1, though “it has since become evident that no specific

connection exists between clostridial organisms and medical abortion.” Defs.’ Ex. 8, at 8.

Another study, a review of fourteen years’ literature on the topic, found a “moderate to

highly increased risk of mental health problems after abortion” generally. Defs.’ Ex. 7, at

1. Further literature reviews, however, including of the previously cited study, have found

that unwanted pregnancies carry the same risks to mental health no matter whether the

pregnancy is carried to term. See Pls.’ Reply Ex. 2, at 3. Mifepristone may be the cause of

“excessive hemorrhage” not seen in surgical abortions. Defs.’ Ex. 10, at 1. Similarly, one

study found that, while surgical and medical abortions “are generally safe, . . . medical

termination is associated with a higher incidence of adverse events” relative to surgical

termination. Defs.’ Ex. 6, at 1. Dr. Allison Cowett, one of Plaintiffs’ experts, finds that

study “to have several limitations which call into question its findings[,]” Pls.’ Reply Ex.

2, at 2, though she does not elaborate her concerns for a lay readership. See id.

       Undisputed, however, is the gravity of the abortion decision, as well as the fact

that the personal experiences of women who have received medical abortions vary

widely. For some, the prospect of taking the misoprostol at home promises “comfort and

familiarity.” Pls.’ Ex. 2, at 4. Further, “[p]atients have reported that they feel more in

control of what is happening to their bodies with medication abortion” as opposed to


                                               5
surgical abortions. Pls.’ Ex. 1, at 5. Others, however, experienced intense physical pain,

found themselves traumatized by the experience of passing their pregnancies by

themselves, and deeply regret their decisions. Defs.’ Ex. 11, at 3; Defs.’ Ex. 12, at 3, 6;

Defs.’ Ex. 13, at 3–4; Defs.’ Ex. 14, at 2; Defs.’ Ex. 15, at 3.

II. Access to Abortion in Northern Indiana

       Indiana currently has six licensed abortion clinics. Three are located in

Indianapolis, at the center of the state. One is located in Lafayette, northwest of

Indianapolis and approximately one third of the way between Indianapolis and Chicago.

One is located in Bloomington, southwest of Indianapolis and approximately halfway

between Indianapolis and Indiana’s southern border. One is located in Merrillville, in the

northwest corner of the state close to Chicago.

       South Bend, Indiana’s fourth most populous city, is located north of Indianapolis

near the Indiana-Michigan state line and approximately halfway between Indiana’s

western and eastern borders. It is home to two universities, Indiana University South

Bend and the University of Notre Dame, as well as several smaller colleges, including St.

Mary’s College. South Bend is approximately 65 miles from Merrillville, 107 miles from

Lafayette, 150 miles from Indianapolis, and 199 miles from Bloomington. Fort Wayne,

Indiana’s second most populous city after Indianapolis, lies in the northeastern corner of

the state near the Indiana-Ohio state line and is approximately 86 miles from South Bend,

114 miles from Lafayette, 124 miles from Merrillville, 126 miles from Indianapolis, and

176 miles from Bloomington.

       There is an unmet demand for abortion services in and around South Bend, and


                                              6
more broadly in north-central and northeastern Indiana. That is, there are women living in

these areas who desire to terminate their pregnancies but, in Indiana, cannot. See Pls.’ Ex.

1, ¶ 35 (Cowett Decl.) (“WWHA is trying to open a clinic in South Bend because

abortion access is very limited in northern Indiana. . . . [As an abortion provider in

Chicago,] [a]t least 20% of [Cowett’s] patients are from out of state, including Indiana.”);

Pls.’ Ex. 3, ¶¶ 32 (Hagstrom Miller Decl.) (“Based on . . . outreach [from a group of local

physicians, academics, and activists] and [WWHA’s] own independent research,

[WWHA] determined that South Bend is an underserved community. There is substantial

demand for abortion care in the region, but no local providers.”), 65 (“Nearly all the

physicians to whom [WWHA] reached out [to serve as the South Bend Clinic’s backup

doctor] were supportive of WWHA’s plans to open an abortion clinic in South Bend[.]”);

Pls.’ Ex. 5, ¶¶ 12 (Guerrero Decl.) (Plaintiff All-Options, Inc., has “facilitated rides” to

abortion providers for women seeking abortions in South Bend but is “unable to meet the

transportation needs of all people in northern Indiana seeking abortion.”), 17 (“The

barriers [Plaintiff All Options’s] clients face make[] it difficult, and sometimes

impossible, for them to obtain abortion care in Indiana.”); Pls.’ Ex. 6, ¶ 9 (Lidinksy

Decl.) (“Some [of Lidinsky’s undergraduate students] find the burdens of obtaining

abortion care within Indiana to be insurmountable. Many of these students travel to

Chicago[.]”); Pls.’ Ex. 7, ¶ 14 (Stecker Decl.) (“Many physicians [WWHA] reached out

to [to serve as the South Bend Clinic’s backup doctor] were very supportive of WWHA

opening an abortion clinic in South Bend. They told [WWHA] that the clinic would fill a

much-needed gap [sic] in care.”); Pls.’ Ex. 8, ¶ 24 (Whipple Decl.) (Unless the South


                                              7
Bend Clinic opens, “[a]t worst, [abortion care] will be for[e]gone altogether.”); Defs.’ Ex.

1, 71:14–19 (Hagstrom Miller Dep.) (“[WWHA] ha[s] formed relationships in South

Bend with many people who’ve lived in the community for a long time, and [Hagstrom

Miller] know[s] that having a safe abortion facility in that community would meet a need

in Northern Indiana that’s currently not being met[.]”).

       Why the demand for abortion care in north-central and northeastern Indiana

cannot be met by the six extant Indiana abortion clinics may be traced to a confluence of

factors, though the shortest correct answer, as often, is power. It can be difficult for

federal judges and federal litigators, from our comfortable vantage points, to understand

how completely the everyday life of another may be outside of her control—but we must

try to understand it. For women in northern Indiana who enjoy ample financial means,

supportive personal relationships, and power over their own conditions of labor and

movement, the scarcity of abortion access there likely presents an insubstantial burden.

But many women in these areas (as in most) do not enjoy those advantages, and lacking

even one of them can cause substantial difficulties. See Pls.’ Ex. 2, ¶ 14; Pls.’ Ex. 3, ¶ 32;

Pls.’ Ex. 6, ¶ 11.

       The primary burden is travel. No direct lines of public transportation connect

South Bend to Merrillville, Indianapolis, Lafayette, or Bloomington. Thus, reliable

private transportation is almost required to make the minimum 130-mile, maximum 398-

mile, round trip. Naturally the poorer the patient the less likely that such reliable private

transportation is available. The well known vagaries of weather- and road conditions in

northern Indiana can make the extent of the travel burden difficult to anticipate precisely,


                                               8
especially when coupled with unreliable transportation. This unpredictability in turn

increases the difficulty of making all other necessary arrangements, as detailed below.

Moreover, because “patients usually begin passing the pregnancy between one and four

hours after taking the misoprostol, the second medication in the medical abortion

regimen[,]” medical-abortion patients driving long distances to obtain the abortion may

be “le[ft] . . . to cramp and bleed en route to home.” Pls.’ Ex. 1, ¶ 18. Finally, requiring

women seeking abortions to leave their communities causes in some feelings of

criminalization or ostracization. Pls.’ Ex. 6, ¶ 11.

       The travel burden increases the overall cost of the procedure, which is substantial

for those on fixed or limited incomes, for whom “[u]nexpected expenses are difficult to

manage[,]” Pls.’ Ex. 2, ¶ 13; those without private health insurance covering abortion;

and those on Indiana’s low-income health insurance program, “which cover[s] abortions

only in very limited circumstances.” Pls.’ Ex. 5, ¶ 9. As many as twenty northern Indiana

clients of Plaintiff All Options “have been unable to pay rent or utility bills due to having

to pay for abortion care[.]” Defs.’ Ex. 18, 37:6–15. Five have pawned belongings. Id.

37:16–22. Some have taken out short-term “payday” loans at confiscatory interest rates.

As abortion costs (as well as risks) increase with gestation, even minor delays in

obtaining an abortion can increase costs significantly. See Pls.’ Ex. 5, ¶ 16; Defs.’ Ex. 18,

43:2–9.

       The impacts of the travel burden are compounded by a mandatory eighteen-hour

waiting period, the statutory basis for which is discussed in Part III, infra. The upshot is,

a woman seeking a medical abortion must visit the abortion clinic twice, once at least


                                               9
eighteen hours before receiving the medications, and again to receive them. Thus, the trip

must be undertaken twice over two or more days, or overnight accommodations near the

clinic must be secured.

       These burdens are compounded again if the woman seeking an abortion is, as

nearly all persons are, responsible to and for others. If she has dependent children, or

dependents of any description, they must be accommodated on the trip or at home during

her absence. If she is employed, her employer must be asked for time off work. If she is a

student, she must miss class or an exam. If she is married or in a close relationship, she

will be expected to explain her absence to her spouse or partner.

       By all accounts, South Bend appears to be an inhospitable environment for

abortion seekers and abortion providers. An unmarried woman may encounter difficulty

obtaining even contraception there. E.g., Pls.’ Ex. 2, ¶¶ 2 (recounting physician advice

that IUDs appropriate only for married women and that having multiple sexual partners

causes infertility), 16 (student at university opposed to contraception has difficulty

accessing birth control with university-sponsored insurance, increasing likelihood of

unintended pregnancy). That is in part why WWHA seeks to operate there, as will be

discussed further. Part V, infra. Dr. Ellyn Stecker practiced ob/gyn medicine in South

Bend for thirty-five years and finds “pervasive” hostility to abortion there. Pls.’ Ex. 7, ¶

7. She furnishes anecdotal examples of that hostility and its consequences, both for

abortion seekers and abortion providers. See id. ¶¶ 7–9, 15–18, 19 (“leads providers in

our community to fear counseling pregnant patients about their options”). Also Pls.’ Ex.

2, ¶ 17; Pls.’ Ex. 3, ¶ 65.


                                             10
       This social context exacerbates the burdens on women seeking abortions who rely

on and are responsible to others. Child care (or other dependent care) is more difficult to

find or is foregone entirely because “there’s a lot of folks that don’t know who to ask[,]”

particularly for two days’ care. Defs.’ Ex. 18, 41:11–15. An employer’s, professor’s, or

partner’s hostility to abortion may increase the necessity for, and risks of, “sneak[ing]

around” them. See Pls.’ Ex. 6, ¶ 10.

       The obstacles to obtaining abortions in northern Indiana are such that women find

it easier to travel out of state to Chicago, bypassing nearby Merrillville, to obtain

abortions there. Pls.’ Ex. 1, ¶ 35; Pls.’ Ex. 6, ¶ 9.

III. Indiana’s Regulation of Abortion Since Roe

       Swift and hostile was the reaction of the Indiana General Assembly to the

Supreme Court’s 1973 decisions in Roe v. Wade, 410 U.S. 113, and Doe v. Bolton, 410

U.S. 179. Disavowing any “intent . . . to acknowledge that there is a constitutional right

to abortion on demand,” but finding itself “controlled to a certain extent” by Roe and

Doe, the General Assembly that same year inaugurated Indiana’s contemporary regime of

abortion regulations. Act effective May 1, 1973, Pub. L. No. 322, § 1, 1973 Ind. Acts

1740, 1740–41. The history of that regime in relevant part is reviewed below.

       From 1973, abortion was a felony under Indiana law unless, if performed in the

first trimester, performed by a licensed physician in a licensed hospital, ambulatory

outpatient surgical center, or other licensed health facility; or, if performed thereafter,

performed by a physician in a hospital or ambulatory outpatient surgical center. Id., § 2,

1973 Ind. Acts at 1742–43 (formerly codified at Ind. Code § 35-1-58.5-2(a)–(c)). The


                                               11
patient was required to file with the physician her written consent to the abortion no

fewer than twenty-four hours before receiving it, id. at 1744 (formerly codified at Ind.

Code § 35-1-58.5-2(d)), and the physician was required to report to the Department ten

items of information for each abortion he performed, including where it was performed.

Id. (formerly codified at Ind. Code § 35-1-58.5-5).

       The 1973 regulations were repealed and replaced in 1993, the year after the

Supreme Court “reaffirm[ed]” Roe’s “central holding” in Planned Parenthood of

Southeastern Pennsylvania v. Casey, 505 U.S. 833, 879 (1992). The substantive

regulation of the abortion procedure was moved from title 35 of the Indiana Code,

criminal law, to title 16, public health, a new article treating abortion exclusively being

added to title 16 to accommodate the shift. Act of April 30, 1993, Pub. L. No. 2-1993, §§

17, 209, 1993 Ind. Acts 244, 568, 1109 (codified in relevant part at Ind. Code art. 16-34).

       The 1993 regulations permitted a first-trimester abortion to be performed in an

unlicensed setting. See id., § 17, 1993 Ind. Acts at 568–69 (codified at Ind. Code §§ 16-

34-1-4, 16-34-2-1). Later-term abortions were still required to be performed in licensed

hospitals or ambulatory outpatient surgical centers. Id. at 569 (codified at Ind. Code § 16-

34-2-1). The 1993 regulations continued to require the filing of the patient’s written

consent and the reporting to the Department of the same ten items of information for each

abortion performed. Id. at 569, 572–73 (codified at Ind. Code §§ 16-34-2-1, 16-34-2-5).

       The General Assembly substantially expanded the written-consent requirement in

1995. Establishing the patient’s “voluntary and informed consent” now required detailed

disclosures to her by the physician, including information on the “probable gestational


                                             12
age of the fetus” and “an offer to provide a picture or drawing of a fetus[.]” Act of April

26, 1995, Pub. L. No. 187-1995, § 4, 1995 Ind. Acts 3327, 3328 (internal subdivisions

omitted) (codified at Ind. Code § 16-34-2-1.1). The informed-consent requirement has

continued lobster-like to grow in scope and complexity until the present. See Ind. Code §

16-34-2-1.1 (most recently substantively amended by Act of March 24, 2016, Pub. L. No.

213-2016, § 14, 2016 Ind. Acts 3099, 3105). Today, as relevant here, the patient’s

consent is deemed “voluntary and informed only if” the required information is provided

to her “[a]t least eighteen . . . hours before the abortion” in a “private, not group,” setting

by the physician who will perform the abortion, the physician who referred the patient for

an abortion, or their qualified delegate. Id. § 16-34-2-1.1(a)(1). (It is possible that the

required information may be communicated to the patient at a location other than the

clinic at which the abortion will be performed, so long as all the statutory conditions are

satisfied, see Defs.’ Ex. 18, at 43–44, but it does not appear that this is an option for

WWHA, which proposes to operate only one office or facility.)

       From 1993 to 2005, abortions not performed in hospitals or ambulatory outpatient

surgical centers were performed in unlicensed facilities. (As already noted, mifepristone

was approved by FDA in 2000.) As the Indiana General Assembly debated a raft of new

abortion-clinic regulations in 2006, state Representative Marlin Stutzman remarked, “It’s

been over 30 years that abortion clinics have operated without any type of [facilities]

regulation[.] . . . We need to get them up to date as quickly as possible.” Greg Hafkin,

Abortion Clinics May Have to Close, Indianapolis Star, Feb. 3, 2006, at B1 (original

alteration parentheses changed to brackets). In 2005, “abortion clinic” received for the


                                              13
first time a statutory definition and “abortion clinics” were subjected to the same

licensure requirements as hospitals and ambulatory outpatient surgical centers. Act of

April 26, 2005, Pub. L. No. 96-2005, §§ 2, 6, 2005 Ind. Acts 1897, 1899, 1900 (codified

at Ind. Code §§ 16-18-2-1.5, 16-21-2-2(4)). “Abortion clinic” was defined as “a

freestanding entity that performs surgical abortion procedures”; facilities providing

medical abortions were not within the definition. Id., § 2, 2005 Ind. Acts at 1899

(codified at Ind. Code §§ 16-18-2-1.5).

       From 2005 to 2013, a medical abortion that was not provided by a hospital

(presumably none were provided in ambulatory outpatient surgical centers) was perforce

provided in an unlicensed setting. In 2013, as part of a broader effort to regulate the

provision of medical abortions specifically, medical-abortion providers were brought

within the definition of “abortion clinics,” and thereby subject to licensure requirements,

unless “abortion inducing drugs [were] not the primarily dispensed or prescribed drug” at

the provider’s facility. Act of May 1, 2013, Pub. L. No. 136-2013, § 2, 2013 Ind. Acts

1002, 1002 (formerly codified at Ind. Code § 16-18-2-1.5(a)(2), (b)(3)(B)). Soon after the

new definition took effect on July 1, 2013, this Court preliminarily enjoined its operation

as violative of equal protection. Planned Parenthood of Ind. & Ky., Inc. v. Comm’r, Ind.

State Dep’t of Health, 984 F. Supp. 2d 912, 925, 931 (S.D. Ind. 2013) (Magnus-Stinson,

J.). A permanent injunction to the same effect was entered late the following year. See

Planned Parenthood of Ind. & Ky., Inc. v. Comm’r, Ind. State Dep’t of Health, 64 F.

Supp. 3d 1235, 1258, 1260 (S.D. Ind. 2013) (Magnus-Stinson, J.).




                                             14
       In 2015, the General Assembly repealed the enjoined definition of “abortion

clinic” and replaced it with a new one, which continues in force today. Act of April 30,

2015, Pub. L. No. 92-2015, § 1, 2015 Ind. Acts. 633, 633 (codified at Ind. Code § 16-18-

2-1.5(b)(3)). Now a medical-abortion provider is an “abortion clinic,” and thereby subject

to licensure requirements, unless the provider “provides, prescribes, administers, or

dispenses an abortion inducing drug to fewer than five (5) patients per year for the

purposes of inducing an abortion.” Ind. Code § 16-18-2-1.5(b)(3). Unquestionably, the

South Bend Clinic qualifies as an “abortion clinic” under this definition.

IV. The Licensing Law

       Plaintiffs’ lawsuit attacks a set of statutory provisions they refer to here as the

“Licensing Law.” Br. Supp. 1 (citing Ind. Code §§ 16-18-2-1.5, 16-21-1-9, 16-21-2-2.5,

16-21-2-10, 16-21-2-11). Other licensing provisions bear on this case as well, see Compl.

¶ 82(b), though Plaintiffs have not organized them under the “Licensing Law” rubric for

purposes of the instant motion for a preliminary injunction. Below, we review these

provisions and their role in Indiana’s broader regime of abortion regulation.

       The Licensing Law is codified in scattered sections of title 16 (“Health”), article

21 (“Hospitals”) of the Indiana Code. As noted above, Indiana Code § 16-18-2-1.5

defines “abortion clinic,” and thereby the universe of health care providers subject to

regulation as such, as “a health care provider . . . that[] performs surgical abortion

procedures[] or . . . provides an abortion inducing drug for the purpose of inducing an

abortion[,]” excepting licensed hospitals, licensed ambulatory outpatient surgical centers,

and providers who administer medical abortions to fewer than five patients per year.


                                              15
“Abortion” is defined as “the termination of human pregnancy with an intention other

than to produce a live birth or to remove a dead fetus[,]” id. § 16-18-2-1, thus excluding

spontaneous pregnancy loss or miscarriage and its treatment.

       Indiana Code § 16-21-2-10 provides that a person “must obtain a license” from the

Department “before establishing, conducting, operating, or maintaining . . . an abortion

clinic,” as well as a hospital, ambulatory outpatient surgical center, or birthing center.

Operating or advertising the operation of an unlicensed abortion clinic is a Class A

misdemeanor. Ind. Code § 16-21-2-2.5(b). See id. § 35-50-3-2 (Class A misdemeanants

liable to maximum one year’s imprisonment and $5,000 fine). Indiana Code § 16-21-2-2

(cited at Compl. ¶ 82(b)) provides that the Department “shall license and regulate”

abortion clinics, as well as hospitals, ambulatory outpatient surgical centers, and birthing

centers. A license is valid for one year. Ind. Code § 16-21-2-14 (cited at Compl. ¶ 82(b)).

It may be renewed annually. Id.

       Indiana Code § 16-21-2-11 establishes the requirements for applying for and

receiving a license. An abortion-clinic applicant must show that it is “of reputable and

responsible character” and that it is “able to comply with the minimum standards for . . .

an abortion clinic . . . and with rules adopted [by the Department] under this chapter

[scil., Ind. Code ch. 16-21-2].” Ind. Code § 16-21-2-11(a)(1)–(2). The application must

also contain the applicant’s name, proposed location of operation, and other similar

information, as well as any “[o]ther information [the Department] requires.” Id. § 16-21-

2-11(b).




                                              16
       Beginning July 1, 2018, abortion-clinic applicants, and only they, must also

              (1) Disclose whether the applicant, or an owner or affiliate of
              the applicant, operated an abortion clinic that was closed as a
              direct result of patient health and safety concerns.
              (2) Disclose whether a principal or clinic staff member was
              convicted of a felony.
              (3) Disclose whether a principal or clinic staff member was
              ever employed by a facility owned or operated by the
              applicant that closed as a result of administrative or legal
              action.
              (4) Provide copies of:
                        (A) administrative and legal documentation relating to
                        the information required under subdivisions (1) and
                        (2);
                        (B) inspection reports; and
                        (C) violation remediation contracts;
              if any.

Id. § 16-21-2-11(d). “Affiliate” has its own statutory definition for these purposes, which

is, “[A]ny person who directly or indirectly controls, is controlled by, or is under

common control of another person.” Id. § 16-18-2-9.4. Both the new application

requirement and the “affiliate” definition were enacted in 2018. Act of March 25, 2018,

Pub. L. No. 205-2018, §§ 3, 6, 2018 Ind. Acts 2930, 2931, 2934. The content of these

provisions and the timing of their enactment strongly suggest that they were adopted in

response to the first license application WWHA submitted for the South Bend Clinic,

discussed further below.

       As Indiana Code § 16-21-2-11(a)(1)(2) requires a license applicant to show it is

able to meet the “minimum standards” applicable to its proposed facility and to comply

with the Department’s rules, Indiana Code § 16-21-2-2.5 requires the Department to


                                               17
adopt rules for abortion clinics (as well as birthing centers, but not hospitals or

ambulatory outpatient surgical centers, though cf. Ind. Code § 16-21-1-7 (cited at Compl.

¶ 82(b)) which establish “minimum license qualifications”; prescribe policies for

maintaining medical records; establish procedures for the issuance, renewal, denial, and

revocation of licenses; prescribe procedures and standards for inspections by the

Department; prescribe procedures for implementing and enforcing remedial plans

designed to redress violations of the applicable standards; and establish eleven further

requirements, including “[s]anitation standards,” “[i]nfection control,” and “[a]nnual

training by law enforcement officers on identifying and assisting women who are[]

coerced into an abortion[.]” Ind. Code § 16-21-2-2.5(a).

       The Department’s rules for abortion clinics are contained in title 410, article 26 of

the Indiana Administrative Code. (Under Indiana Code § 16-21-1-9, the Department may

waive a rule for good cause, so long as waiver will not endanger the clinic’s patients. It is

not clear why Plaintiffs attack this section as part of the Licensing Law.) Rule 2 governs

licensure. Section 4 of that rule, 410 Ind. Admin. Code 26-2-4(a), provides that the

Department will review license applications for compliance with the “reputable and

responsible character” requirement, Ind. Code § 16-21-2-11(a)(1), and the requirement to

show ability to comply with applicable standards. Id. § 16-21-2-11(a)(2). If the applicant

fails to comply with the application or licensure standards, the Department may request

additional information, conduct further investigation, or deny the application. 410 Ind.

Admin. Code 26-2-4(b).




                                              18
       Section 5 of the rule states that the Department may deny an application

              (1) If the licensee or licensees are not of reputable and
              responsible character.
              (2) If the abortion clinic is not in compliance with the
              minimum standards for an abortion clinic adopted under this
              article.
              (3) For violation of any of the provisions of [Ind. Code art.
              16-21] or [410 Ind. Admin. Code art. 26].
              (4) For permitting, aiding, or abetting the commission of any
              illegal act in the clinic.
              (5) For knowingly collecting or attempting to collect from[] a
              subscriber . . . or an enrollee . . . of a health maintenance
              organization . . . any amounts that are owed by the health
              maintenance organization.
              (6) If conduct or practices of the clinic are found to be
              detrimental to the patients of the abortion clinic.
              (7) If the application for a license to operate an abortion clinic
              or supporting documentation provided inaccurate statements
              or information.

410 Ind. Admin. Code 26-2-5 (internal subdivisions omitted). If the Department

determines that the applicant qualifies for a license, it will issue to the applicant a

provisional license, valid for ninety days, and then a full license upon satisfactory initial

inspection of the clinic “to ensure that the clinic is operating in compliance with” article

26 of title 410. Id. § 26-2-4.

       Section 8 of the rule states that the Department may revoke a license in

consequence of the licensee’s

              (1) Violation of any provision of this article.
              (2) Permitting, aiding, or abetting the commission of any
              illegal act in an abortion clinic.
              (3) Knowingly collecting or attempting to collect from[] a
              subscriber . . . or an enrollee . . . of a health maintenance


                                              19
               organization . . . any amounts that are owed by the health
               maintenance organization.
               (4) Conduct or practice found by the council to be detrimental
               to the welfare of the patients of an abortion clinic.

410 Ind. Admin. Code 26-2-8(b) (internal subdivisions omitted).

       The Department is required to inspect every abortion clinic in Indiana once

annually and “may conduct a complaint inspection as needed.” Ind. Code § 16-21-2-2.6.

The Department refers to such inspections as “surveys.” Governed by rule 3 of article 26

of the Department’s regulations, the Department will perform regular “licensing surveys”

“to ensure that the abortion clinic is operating in compliance” with article 26, and

“complaint surveys” upon “credible complaints received by [the Department] that allege

noncompliance” with article 26. 410 Ind. Admin. Code 26-3-2, 26-3-3. Nothing in the

cited statutes or rules makes the Department’s authority or ability to conduct such

surveys contingent on the abortion clinic’s licensure, the “licensing survey” appellation

notwithstanding.

       Most of the substantive regulations of the abortion procedure are found in title 16,

article 34 (“Abortion”) of the Indiana Code. This includes the informed-consent

requirement, Ind. Code §§ 16-34-2-1.1, 16-34-2-1.5, and the physician-reporting

requirement. Id. § 16-34-2-5. Outside the statutorily specified set of circumstances,

abortion is “in all instances . . . a criminal act[.]” Id. § 16-34-2-1. Specifically,

performing an abortion not in accordance with the provisions of chapter 2 of article 34 is

a Level 5 felony, id. § 16-34-2-7(a), and see id. § 35-50-2-6(b) (Level 5 felons liable to

one to six years’ imprisonment and $10,000 fine), except that it is a Class A


                                               20
misdemeanor to fail to comply with the parental consent requirement (codified at Ind.

Code § 16-34-2-4), id. § 16-34-2-7(b), and a Class A infraction to fail to comply with the

informed-consent requirement. Id. § 16-34-2-7(c). See id. § 34-28-5-4 (Class A infractor

liable to $10,000 judgment). Again, no requirement imposed by these regulations on

abortion providers is made contingent on the provider’s licensure.

       Finally, nothing in the Licensing Law displaces the licensure requirements

imposed by Indiana on physicians and other medical professionals, see Ind. Code arts.

25-22.5 (physicians), 22-23 (nurses), or Indiana’s common-law regulation of the same

through negligence and other tort actions. See, e.g., Spar v. Cha, 907 N.E.2d 974, 980–81

(Ind. 2009) (lack of informed consent gives rise to action for professional negligence or

battery).

V. WWHA’s License Applications

       WWHA was founded under the name “Whole Woman’s Advocacy Alliance” by

Amy Hagstrom Miller in 2014. It owns and operates two abortion clinics: one in

Charlottesville, Virginia, and one in Austin, Texas. WWHA is a 501(c)(3) nonprofit

corporation organized under the laws of Texas. It is governed by a board of directors,

whose members are elected by majority vote of the board to serve three-year terms, and

of which Hagstrom Miller has served as the chair since WWHA’s inception. Today the

board has nine members; it had three at the time of formation, all initially appointed by

Hagstrom Miller.

       Hagstrom Miller is also WWHA’s president and CEO. WWHA’s bylaws provide

that the president and CEO,


                                            21
              subject to the supervision of the Board of Directors, shall
              have general management and control of the business and
              property of the Corporation in the ordinary course of its
              business with all such powers with respect to such general
              management and control as may be reasonably incident to
              such responsibilities, including, but not limited to, the power
              to employ, discharge, or suspend employees and agents of the
              Corporation, to fix the compensation of employees and
              agents, and to suspend, with or without cause, any officer of
              the Corporation pending final action by the Board of
              Directors with respect to continued suspension, removal, or
              reinstatement of such officer. The President may, without
              limitation, agree upon and execute all division and transfer
              orders, bonds, contracts, and other obligations in the name of
              the Corporation.

Pls.’ Ex. 10, at 55. A WWHA board member described Hagstrom Miller’s duties as CEO

as

              [v]ery similar to [those of] . . . an executive director; in
              charge of everything, making sure that the whole entire
              organization runs smoothly whether it be in finances or in
              compliance or in medical care or in ordering supplies. It can
              be a large area of responsibility or down to details, but just
              making sure that it happens.

Defs.’ Ex. 2, at 161. The board members say they take their oversight responsibilities of

Hagstrom Miller seriously but have never overruled one of her decisions.

       Before founding WWHA in 2014, Hagstrom Miller had a substantial history of

advocacy and activity related to abortion. In 2003 Hagstrom Miller began operating an

abortion clinic in Austin, Texas, under the name “Whole Woman’s Health.” In 2007

Hagstrom Miller founded Whole Woman’s Health, LLC (WWH), a for-profit limited

liability company organized, like WWHA, under the laws of Texas. WWH is a

“healthcare management company,” Defs.’ Ex. 1, at 16, which contracts with different



                                            22
abortion providers, including WWHA, to provide “healthcare management services.” Id.

at 16–17. These include services related to bookkeeping, human resources, regulatory

compliance, public relations, and marketing. Pls.’ Ex. 8, at 5. Other for-profit limited

liability companies operate abortion clinics in various American cities under the name

“Whole Woman’s Health.” For example, Whole Woman’s Health of Baltimore, LLC,

owns and operates an abortion clinic in Baltimore, Maryland. These LLCs too contract

with WWH for health care management services. All the LLCs are held by an entity,

which is either an LLC or a corporation, called The Booyah Group (“Booyah”), named

for a communally prepared stew. Booyah is in turn wholly owned by Hagstrom Miller.

       Confusingly, it appears that Hagstrom Miller has used and continues to use

“Whole Woman’s Health” as an umbrella term or marketing slogan without referring to

any specific entity or organization. She states that, today, “Whole Woman’s Health” is “a

consortium of limited liability companies [and perhaps one corporation],” though it is

unclear whether this “consortium” has any legal status and, if so, what that status is. Pls.’

Ex. 3, at 3. For example, in this Court and in the administrative proceedings on WWHA’s

license applications, Plaintiffs have adverted repeatedly to the fact that “Whole Woman’s

Health” was a plaintiff in Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016).

The complaint in that matter identified the plaintiff simply as “Whole Woman’s Health,”

averring that “Whole Woman’s Health” operated abortion clinics in Fort Worth, San

Antonio, and McAllen, Texas. Whole Woman’s Health v. Lakey, 1:14-cv-00284-LY, Dkt.

1, ¶ 16. But unless “Whole Woman’s Health” has undergone significant structural

changes since 2014 (for which there is no evidence), those clinics were in fact operated


                                             23
by the entities Whole Woman’s Health of Fort Worth, LLC; Whole Woman’s Health of

San Antonio, LLC; and Whole Woman’s Health of McAllen, LLC.

       Hagstrom Miller described her decision to found WWHA as follows:

               I had the idea to found a non-profit organization really
               directly [stemming] from my experience in the field noticing
               that as we had increased laws and increased . . . restrictions
               on women’s access to abortion care services, it was harder
               and harder to keep the doors open of the clinics, not only the
               clinics I had managed through Whole Woman’s Health but
               watching clinics in Texas and Virginia and many other states
               close as a byproduct of targeted regulation of abortion
               providers. It became much more difficult to keep a practice
               open . . . like a regular medical practice from patient receipts
               only, and I saw that we needed to figure out a path for being
               able to invite donors and grantors and supporters to be able to
               support us so that we could weather the regulatory
               interference and still be able to keep the doors open. . . . So
               [WWHA was conceived as] a way to be sustainable in states
               that had a lot of regulation, whereas . . . in other places like
               Maryland and Minnesota where we don’t have a similar sort
               of laws that interfere with the practice, the practice is able to
               run much more like a normal doctor’s office.

Defs.’ Ex. 2, at 242. In addition to providing abortions, WWHA’s mission is in part to

combat the “lexicon of shame and stigma that really surrounds abortion in this country[,]”

which it aims to do by having “really open and honest conversations about abortion” and

presenting a favorable picture of abortion provision in communities where it is most

stigmatized. Defs.’ Ex. 2, at 242.

       In 2014, a group of local physicians, academics, and activists invited Hagstrom

Miller and WWHA to consider operating a clinic in South Bend. WWHA determined that

South Bend perfectly fit its bill for difficult legal and social environments in which to

operate. “[A]ccess to abortion [there] is difficult, . . . and also it is an unfriendly place for


                                               24
providers . . . . [W]e wanted to go to places where it was unfriendly.” Defs.’ Ex. 2, at 164.

After making the necessary preliminary arrangements over the course of a year or more,

WWHA submitted to the Department an application for a license to operate the South

Bend Clinic on August 11, 2017.

       On September 21, 2017, the Department, by Randy Snyder, director of the

Department’s acute care division, asked John Bucy, one of WWHA’s attorneys and a

member of its board, to submit a revised application curing four minor deficiencies,

including the failure to name a proposed clinic administrator. Bucy submitted a revised

application on October 6, 2017.

       Around this time, Trent Fox, the Department’s chief of staff, began taking an

active role in the Department’s review of WWHA’s application. Fox averred that his

intervention was spurred by the fact that Indiana’s existing abortion providers were well

known to the Department but WWHA was not; it was “a new entity coming into the state

. . . .” Defs.’ Ex. 2, at 132. Moreover, the name of the proposed clinic administrator

supplied by Bucy “raised some red flags . . . .” Defs.’ Ex. 2, at 125. The clinic

administrator was Liam Morley, who was known to the Department for having had a

“connection,” either “as an employee or administrator,” with Dr. Ulrich Klopfer, “who in

recent years [in or about 2016] . . . surrendered his abortion clinic license and had his

medical license suspended for serious violations[.]” Defs.’ Ex. 3, at 2.

       Contemporaneously, the Department received a letter from then state Senator

Joseph C. Zakas, dated October 18, 2017. It was addressed to the governor and had been

forwarded by him to Box, and by her to Department staff. The letter noted WWHA’s


                                             25
attempts to operate the South Bend Clinic, and warned,

               I wanted you know the depth of concern from many people
               about this organization’s application. I received over 200
               messages from my constituents in one weekend after the news
               broke [of WWHA’s application via an article in the local
               newspaper]. . . . It appears that the company in question,
               Whole Woman’s Health, has had a history of health
               violations at other clinics. Further, the article indicates that
               [Morley] used to work [for Klopfer]. Indiana has a long
               history of being a state that stands for pro-life policies. Many
               believe your administration will reflect that history. Thank
               you, Governor, for your consideration.

Pls.’ Ex. 10, at 74. Over the following weeks, similar letters arrived from state Senators

Erin Houchin and Ryan Mishler, disparaging the safety record of “Whole Woman’s

Health”; alleging that “[w]hile [WWHA] would like [the Department] and the public to

believe they have women’s interests at heart, the record of this Texas-based company

shows otherwise[,]” Pls.’ Ex. 10, at 75; and by turns raising alarm at “this threat to

women’s health in Indiana,” Pls.’ Ex. 10, at 77, and invoking “the values of Hoosiers

who respect the right to life . . . .” Pls.’ Ex. 10, at 76. Plaintiffs vigorously maintain that

each factual allegation made in these letters was “completely and utterly false[,]” and

Defendants have not argued the contrary. Pls.’ Ex. 3, at 8.

       Fox began searching “Whole Woman’s Health” on the Internet. He found

www.wholewomanshealth.com, the website for the “Whole Woman’s Health”

“consortium” of companies. The website supplied a list of “Our Clinics,” featuring eight

“Whole Woman’s Health”-branded abortion clinics across the country; the South Bend

Clinic was listed as the ninth. (More precisely, the website is owned and operated by

WWH, a fact the website discloses. Plaintiffs have suggested that the website features


                                               26
“Whole Woman’s Health” clinics as part of the marketing services WWH provides to the

different “Whole Woman’s Health” LLCs under their management services contracts.

But Fox was unaware of these distinctions as he performed his searches and the website

does not appear to make them itself.) Fox also found a number of public statements by

Hagstrom Miller, listed on the license application as WWHA’s president, referring

similarly to “Whole Woman’s Health” or “our” abortion clinics.

       Spurred by the senators’ letters and his own research, Fox had the Department

propound requests for additional information to WWHA on October 27, 2017.

Information was sought on eleven points, some with subparts, with a 45-day time limit in

which to respond. The first request was as follows: “Provide a complete ownership

structure or description pertaining to the applicant, including, but not limited to, any

individuals and/or any parent, affiliate or subsidiary organizations. Please list full legal

names and addresses, and for entities, list the type of entity and the state of

incorporation/organization.” Pls.’ Ex. 10, at 34. The second request was as follows:

“Provide a list of all the abortion and health care [sic] facilities currently operated by the

applicant, including its parent, affiliate or subsidiary organizations.” Id.

       At the time, there was no applicable statutory definition of “affiliate.” But when

the requests were drafted, Fox had “some general idea” of what he meant by “affiliate”:

“We searched through the Indiana Code and I looked myself as well and there were a few

different [definitions] throughout [the] Indiana [C]ode, but the theme I was finding in

every definition was there was a common control by one person or entity.” Defs.’ Ex. 2,

at 127. This general idea or theme was not communicated to WHHA, however. At oral


                                              27
argument on Plaintiffs’ motion, Defendants suggested that the Department’s failure to

furnish guidance to WWHA on this point was “part of [its] investigative technique,” Tr.

53:23–24, designed to test whether WWHA would disclose the “affiliates” the

Department had already deemed it to have by virtue of the common control exercised by

Hagstrom Miller or “Whole Woman’s Health.”

       WWHA failed the test. On December 8, 2017, WWHA by Bucy responded to the

first request as follows:

              [WWHA] is a Texas nonprofit corporation. It does not have
              members. Management of the affairs of WWHA is vested in
              the Board of Directors. Since WWHA is a nonprofit
              corporation it does not have any owners. WWHA operates a
              clinic in Austin, Texas. [The clinic’s address is given.] It is
              licensed as an Abortion Facility by the Texas Department of
              State Health Services Regulatory Licensing Unit. [The
              clinic’s license number is given.] WWHA has recently
              purchased a clinic in the State of Virginia. [The clinic’s
              address and license number are given.] WWHA has entered
              into a management agreement with [WWH] (the
              “Management Company”). The Management Company will
              provide certain designated management services to WWHA.
              The Management Company provides management services to
              numerous clinics across the United States. The Management
              Company is a Texas limited liability company. Some of the
              Board Members of WWHA are affiliated directly or
              indirectly with the Management Company, but the majority of
              the Board Members are independent.

Pls.’ Ex. 10, at 38. Bucy responded to the Department’s second request by referring the

Department to his answers to the first.

       Fox considered WWHA’s response, identifying two additional clinics and denying

the existence of any affiliates, in light of the senators’ letters and in light of the seemingly

unitary public face of “Whole Woman’s Health” with its eight clinics, the South Bend


                                              28
Clinic to be the ninth. In Fox’s view,

              the levels of confusion are now in the—the information was
              still inconsistent with—and the information we received from
              communications laying out the possible violations in these
              other clinics, we just didn’t have an answer for. At this point
              it was imperative that we find out what clinics were referred
              to whether or not they needed to be disclosed and then
              understand why the inconsistent information was being
              provided.

Defs.’ Ex. 2, at 129. Fox concluded,

              At this point we simply didn’t have enough information to
              justify granting the license. When we determined the follow-
              up questions to ask and when two clinics were disclosed, we
              had conflicting information, and on—when we see eight
              clinics listed and we are notified of two, it simply doesn’t add
              up to me. Now, that was a question I couldn’t answer and if I
              can’t answer that question, then I just can’t justify granting
              the license[.] . . . I mean at this point [WWHA’s response] is
              not only inconsistent, we have determined it to be inaccurate.
              The second part of th[e] [response] creates a—I think a few
              other questions on our end when it refers to some of the board
              members of [WWHA] as we had asked for them to be
              identified, too, so when we look at this, the affiliate
              definition, this is where we determine that there are some
              other clinics out there affiliated and under the common
              control of Ms. Miller, and those were not disclosed and I
              couldn’t—I simply couldn’t answer that question either, so at
              this point we could not justify granting.

Defs.’ Ex. 2, at 130. Fox understood himself and the Department to be under no duty to

investigate the matter further or to ask WWHA specific questions about Hagstrom Miller

or other “Whole Woman’s Health” clinics.

       While Fox would later couch the Department’s decision in terms of lack of

information, see also Pls.’ Ex. 10, at 84 (Department’s response to interrogatories in

administrative appeal) (“After attempting to extract the information required to process


                                            29
the . . . application, [the Department] was unable to obtain the necessary information

from [WWHA] to ascertain whether [WWHA] is of reputable and responsible

character.”), the Department took a more definite stance in its communications with

WWHA. On January 3, 2018, the Department informed WWHA by letter that its license

application had been denied. The letter charged that WWHA had “failed to disclose,

concealed, or otherwise omitted information related to additional clinics.” Pls.’ Ex. 10, at

72. Accordingly, the Department found, “WWHA fail[ed] to meet the requirement that

the Applicant is of reputable and responsible character and the supporting documentation

provided inaccurate statements or information.” Pls.’ Ex. 10, at 72. See Ind. Code § 16-

21-2-11(a)(1)–(2); 410 Ind. Admin. Code 26-2-5(1), (7).

       WWHA lodged an administrative appeal with the Department on January 22,

2018. The petition for review, drafted by Bucy, insisted that WWHA’s December 8,

2017, responses to the Department’s October 27, 2017, requests, had not concealed

anything from or in any way misled the Department. Because WWHA was a nonprofit,

Bucy argued, it had no owners and therefore no parent organization. It had no

subsidiaries because it held no ownership interest in any other entity. While WWHA had

disclosed its management services contract with WWH as well as its Texas and Virginia

clinics, it had not disclosed the other “Whole Woman’s Health” clinics managed by

WWH under similar contracts because they were not operated or owned by WWHA. “To

the contrary,” Bucy maintained, “those other clinics are independent [companies] that are

not controlled by [WWHA][.]” Pls.’ Ex. 10, at 80.




                                             30
       Bucy speculated that “it is possible that the Department considers [WWH] to be an

affiliate of” WWHA. Pls.’ Ex. 10, at 80. Bucy cited definitions of “affiliate” given in

certain provisions of the Indiana Code for business corporations and nonprofit

corporations, noting that both rested on the notion of control, see Ind. Code §§ 23-1-43-1,

23-17-21-2, in the latter case explicitly including “the power to select the corporation’s

board of directors.” Id. § 23-17-21-2(c). Relying on these definitions (the Department

would later point to this reliance as demonstrating that WWHA had understood all along

what the Department meant by “affiliate”), Bucy argued that in no event was WWHA an

affiliate of WWH because WWHA was controlled by its board and its board was not

controlled by anyone else; and because WWHA, through its board, had no control over

WWH. So, too, for the other “Whole Woman’s Health” clinics which had management

services agreements with WWH.

       WWHA’s administrative appeal was heard by an administrative law judge (ALJ)

over two days, August 22 and 23, 2018. Substantial evidence, live and documentary, was

presented by both sides relating to the progress of WWHA’s license application and the

Department’s review of it; Hagstrom Miller and her relationship to WWHA, WWH, and

the other “Whole Woman’s Health” entities; and the relationship of those entities to one

another—all towards a determination of whether WWHA had “affiliates” because both it

and other “Whole Woman’s Health” LLCs shared a common controller in Hagstrom

Miller, and thus whether WWHA had truthfully represented that it had none. The

Department pointed the unitary public face of “Whole Woman’s Health”; Hagstrom

Miller’s undisputed “control” over the “Whole Woman’s Health” LLCs of which she


                                             31
(through Booyah) is the sole member; and Hagstrom Miller’s allegedly dominant position

with respect to WWHA’s board. WWHA pointed to the board’s decisional independence,

especially as embodied in WWHA’s conflict-of-interest policy, under which Hagstrom

Miller recuses herself from decisions involving WWH; and to the willingness of

Hagstrom Miller and “Whole Woman’s Health” to expose themselves to public scrutiny

as exemplified by the Hellerstedt litigation.

       In a recommended order of September 14, 2018, the ALJ framed the question

before her as, “Was [WWHA’s] revised Application For License To Operate An

Abortion Clinic of October 6, 2017 regarding a clinic in South Bend incomplete and/or

inaccurate?” Pls.’ Ex. 10, at 108. The ALJ concluded it was not. Specifically, the ALJ

found that there was

              no evidence provided during the proceedings that the
              responses provided by WWHA to [the Department’s] October
              27, 2017 eleven (11) questions were inaccurate, incomplete,
              or misleading. WWHA demonstrated by a preponderance of
              the evidence that their responses provided to [the
              Department’s] request for additional information on October
              27, 2017 was complete and accurate. [The Department]
              provided no evidence that they specifically inquired of
              WWHA regarding concerns that were raised based upon
              submissions to [the Department] by Indiana Senators in
              October and November 2017, or that were raised by
              [Department] staff’s own ‘informal investigation.’ Therefore
              [the Department] has failed to show by a preponderance of
              the evidence that WWHA lacks a reputable and responsible
              character and should be denied a license for the South Bend
              clinic.

Pls.’ Ex. 10, at 108–09. The ALJ recommended that the Department’s denial be reversed

and that a license to operate the South Bend Clinic be granted to WWHA “based [on] the



                                                32
information contained in the Revised Application of October 6, 2017, the December [8],

2017 information to [the Department] from WWHA, and the evidence from the

proceedings.” Pls.’ Ex. 10, at 109.

       The Department’s lawyers were apparently bewildered by the ALJ’s

recommended order. Clearly, they thought, they had put on at least some evidence that

Hagstrom Miller was a common controller of both WWHA and the other “Whole

Woman’s Health” entities; that WWHA therefore had “affiliates”; and that therefore

WWHA’s December 8, 2017, responses had been inaccurate. Further, though both sides

had maintained that WWHA’s veracity or lack of it turned on the definition of “affiliate”

and on the subsidiary definition of “control,” the Department’s lawyers were surprised to

find a discussion of that issue nowhere in the ALJ’s recommended order.

       Given that the ALJ did not answer the question whether WWHA had “affiliates”

as a matter of state law, it appears her ruling addressed whether WWHA had knowingly

provided inaccurate information to the Department. That is particularly evident in the

ALJ’s ruling on the “reputable and responsible character” requirement that, because

WWHA had no specific notice of what information the Department was seeking, the

Department had not shown WWHA lacked a reputable and responsible character. The

implied major premise is that knowingly misleading the Department constitutes lack of

reputable and responsible character. If that was the ALJ’s approach, it appears to us to be

an eminently sensible one, as the strictly interpretive question in which the parties mired

themselves of whether other “Whole Woman’s Health” clinics satisfied an unannounced

definition of “affiliate” grew ever more remote from the question of whether the


                                             33
Department ought to have granted WWHA a license to operate the South Bend Clinic.

       The Department objected to the ALJ’s proposed order and brought the matter

before the Department’s three-member Appeals Panel, its final decisionmaker. The

Appeals Panel conducted a hearing on November 28, 2018, during which the parties

rehearsed the same arguments as those before the ALJ as to whether Hagstrom Miller

“controls” WWHA. By written order issued on December 18, 2018, by a two-to-one vote

the Appeals Panel agreed with the Department that Hagstrom Miller does “control”

WWHA. The Appeals Panel conceded that “[c]ontrol is not defined in Indiana’s abortion

laws[,]” Defs.’ Ex. 2, at 114, but drew a definition from Combs v. Daniels, 853 N.E.2d

156 (Ind. Ct. App. 2006).

       Combs considered whether a statute giving the Department “complete

administrative control and responsibility” for a “state center for the short-term diagnostic

and evaluative training of school-aged children with multiple developmental disabilities”

included authority to close the center. Id. at 158, 161. The court concluded that it did,

holding that “[t]he plain meaning of ‘control’ is ‘the power or authority to manage,

superintend, restrict, regulate, direct, govern, administer, or oversee,’ as well as the

power to restrain, check, or regulate.” Id. (quoting Williams v. State, 253 N.E.2d 242, 246

(Ind. 1969) (upholding conviction for theft because “unauthorized control” did not

require proof of unauthorized possession)).

       In that light, the Appeals Panel concluded that Hagstrom Miller “controls Whole

Woman’s Health Alliance under Indiana law because she has ‘the power or authority to

manage, superintend, restrict, regulate, direct, govern, administer, or oversee, as well as


                                              34
the power to restrain, check, or regulate’ the activities and operations of the business.”

Defs.’ Ex. 2, at 114. The Appeals Panel appears to have rested its conclusion on the

authority given to Hagstrom Miller as president of WWHA under its bylaws and WWHA

board members’ testimony as to Hagstrom Miller’s management duties as chief

executive. See Defs.’ Ex. 2, at 109–10. Accordingly, the Appeals Panel continued, given

Hagstrom Miller’s basically undisputed “control” of the other “Whole Woman’s Health”

LLCs, those LLCs and WWHA share a common controller and are therefore “affiliates.”

Specifically, the Appeals Panel held,

              Whole Woman’s Health, LLC; Whole Woman’s Health of
              McAllen, LLC; Whole Woman’s Health of Fort Worth, LLC;
              Whole Woman’s Health of Baltimore, LLC; Whole Woman’s
              Health of the Twin Cities, LLC; Whole Woman’s Health of
              San Antonio, LLC; and Whole Woman’s Health of Peoria,
              LLC are affiliates of Whole Woman’s Health Alliance
              because those entities are under the common control of Amy
              Hagstrom Miller.

Defs.’ Ex. 2, at 114. Because WWHA had failed to disclose these affiliates in response to

the Department’s request, it was deemed to have provided inaccurate statements or

information and its license application was therefore properly denied under 410 Ind.

Admin. Code 26-2-5(7). The Appeals Panel expressed no opinion as to whether WWHA

had shown itself to have a reputable and responsible character.

       Rather than seek judicial review of the Department’s decision, at the instigation of

the Department WWHA reapplied for a license on January 19, 2019. By letter dated

February 25, 2019, the Department requested among other things the following

disclosures “for each affiliate of WWHA identified” in the Appeals Panel’s order by



                                             35
March 15, 2019:

              [A]ll reports, complaints, forms, correspondence, and other
              documents that concern, mention, or relate to any
              investigation, inspection, or survey of the affiliate by any
              state or other regulatory authorities at any time since and
              including January 1, 2014[;] . . . all forms, correspondence,
              reports, and other documents that concern, mention, or relate
              to any application(s) by the affiliate for licensure of or other
              permission to operate an abortion clinic at any time since and
              including January 1, 2014[;] . . . all orders, submissions,
              correspondence and other documents that concern, mention,
              or relate to any regulatory or administrative enforcement
              action, or administrative, civil or criminal court action
              involving the affiliate at any time since and including January
              1, 2014[;] . . . the legal name and current address of each
              person who, at any time since and including January 1, 2014,
              has been an organizer, manager, director, owner, and/or
              officer of the affiliate.

Pls.’ Ex. 3, at 19 (internal subdivisions omitted).

       On March 15, 2019, the day its responses were due, WWHA otherwise complied

with the Department’s February 25, 2019, letter but responded in part as follows to the

above quoted production demands:

              The December 2018 Order upholds the denial of WWHA’s
              previous application. That Order does not govern WWHA’s
              current application. In any event, the Department is not
              entitled to the extensive information it now demands. . . . The
              Department’s demands concerning Whole Woman’s Health
              clinics are not only irrelevant to determining whether WWHA
              satisfies the requirements for licensure, but exceptionally
              broad and burdensome. For example, providing “all orders,
              submissions, correspondence, and other documents that
              concern, mention, or relate” to every case that Whole
              Woman’s Health has filed challenging restrictive abortion
              laws . . . would require the production not only of privileged
              communications, but hundreds of thousands of pages.
              Further, Whole Woman’s Health clinics operate in five
              different states; they are regulated by multiple state and


                                              36
              federal agencies. Identifying every document that “concerns,
              mentions, or relates to” inspections or surveys of those
              entities over a five year-period . . . would take weeks of
              document review. Similarly, all “copies of all forms,
              correspondence, reports, and other documents that concern,
              mention, or relate to any application(s) by the affiliate for
              licensure of or other permission to operate an abortion clinic
              at any time since and including January 1, 2014” would take
              dozens of hours to identify, much less produce.

Pls.’ Ex. 3, at 22–23. WWHA noted further that it had already made the disclosures

required by the new affiliate-disclosure requirement of Indiana Code § 16-21-2-11(d).

       Unsurprisingly, the Department was not persuaded by WWHA’s opinion on the

scope and relevance of its production demands. The administrative proceedings

stalemated with WWHA’s March 15, 2019, letter.

VI. WWHA’s Lawsuit and the Instant Motion

       While review of the Department’s denial of WWHA’s first license application was

pending before the ALJ, WWHA joined the other Plaintiffs here in filing this lawsuit on

June 1, 2018. The suit raises sweeping challenges to Indiana’s entire regime for the

regulation of abortion. As relevant here, the complaint seeks “facial invalidation” of the

Licensing Law as violative of due process and equal protection guarantees. Br. Supp. 1.

See Compl. ¶¶ 197, 199. But Plaintiffs’ instant motion for a preliminary injunction, filed

on March 27, 2019, seeks “much narrower,” “as-applied” relief from the Licensing Law

so that WWHA “may provide medication abortions at the South Bend Clinic pending

entry of final judgment.” Br. Supp. 1.

       Plaintiffs’ motion as filed includes a request for a temporary restraining order or,

in the alternative, for expedited proceedings on the preliminary injunction request. We


                                             37
denied the request for a temporary restraining order and set a hearing on the preliminary

injunction. Dkt. 82. The hearing was conducted on April 22, 2019. Dkt. 106.

                                    Standard of Decision

       “[P]laintiff[s] seeking a preliminary injunction must establish that [they are] likely

to succeed on the merits, that [they are] likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in [their] favor, and that an injunction

is in the public interest.” D.U. v. Rhoades, 825 F.3d 331, 335 (7th Cir. 2016) (quoting

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).

       At the threshold, plaintiffs seeking a preliminary injunction must show a better

than negligible likelihood of success on the merits and irreparable harm. Girl Scouts of

Manitou Council, Inc. v. Girls Scouts of U.S.A., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008)

(citations omitted); Baskin v. Bogan, 983 F. Supp. 2d 1021, 1024 (S.D. Ind. 2014)

(citations omitted).

       If this showing is made, the court, “attempt[ing] to minimize the cost of potential

error,” must then balance the private and public equities on a sliding scale to determine

whether the injunction should issue. Id. That is, “‘the more likely it is the plaintiff[s] will

succeed on the merits, the less the balance of irreparable harms need weigh towards

[their] side; the less likely it is the plaintiff[s] will succeed, the more the balance need

weigh towards [their] side.’” Planned Parenthood of Wis., Inc. v. Van Hollen, 738 F.3d

786, 795 (7th Cir. 2013) (quoting Kraft Foods Group Brands LLC v. Cracker Barrel Old

Country Store, Inc., 735 F.3d 735, 740 (7th Cir. 2013)). The plaintiffs’ burden is proof by

a preponderance of the evidence. Baskin, 983 F. Supp. 2d at 1024.


                                               38
                                          Analysis

       Most constitutional injury is presumed irreparable, Ezell v. City of Chicago, 651

F.3d 684, 699 (7th Cir. 2011); Baskin v. Bogan, 983 F. Supp. 2d 1021, 1028 (S.D. Ind.

2014), with here-irrelevant exceptions for constitutional torts sufficiently analogous to

common-law personal-injury claims. See Campbell v. Miller, 373 F.3d 834, 835 (7th Cir.

2004). And for patients “who lose the opportunity to exercise their constitutional right to

an abortion, the irreparability of the harm is clear.” Planned Parenthood of Ind. & Ky.,

Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 816 (7th Cir. 2018).

       We proceed, therefore, to (I) Plaintiffs’ likelihood of success before turning to (II)

the remaining injunction factors.

I. Likelihood of Success on the Merits

       Plaintiffs maintain that (A) the “reputable and responsible character” requirement

as applied to WWHA’s license applications is vague in violation of the Due Process

Clause of the Fourteenth Amendment and (B) the Department’s application of the

Licensing Law to WWHA license applications unduly burdens access to previability

abortions in violation of the Due Process Clause. Plaintiffs maintain as well that the

Licensing Law’s classifications offend the Equal Protection Clause of the Fourteenth

Amendment. For reasons explained below, we address these claims together, finding a

negligible chance of success on the first claim but better than negligible chances on the

second and third.

       Two points of departure merit clarification. First, in deciding whether an

injunction should issue, we ask whether the movant will suffer irreparable injury unless


                                             39
the injunction issues. D.U. v. Rhoades, 825 F.3d 331, 335 (7th Cir. 2016). Here, unless

the injunction issues, the Licensing Law will continue to apply to WWHA and the South

Bend Clinic. It will do so in the context of how matters stood on March 15, 2019, the

Department’s deadline for responding to its February 25, 2019, production demand. That

is true no matter whether continued application of the Licensing Law would involve

excusing WWHA’s lateness in failing to meet the deadline and resumption of the

proceedings on WWHA’s second application; a third application by WWHA, which

would doubtlessly be subject to identical demands from the Department; or the

Department’s denial of the second application and refusal to entertain a third.

Accordingly, we examine Plaintiffs’ claims challenge in light of how matters stood on

March 15, 2019.

       Second, we draw no distinction between the Department’s discretionary conduct,

its regulations, and the state statutes. “If the action of [an executive or administrative

body] is official action it is subject to constitutional infirmity to the same but no greater

extent than if the action were taken by the state legislature.” Snowden v. Hughes, 321

U.S. 1, 11 (1944). “In other words, if it is constitutional for the state legislature to write a

statute that would permit the action taken by an administrative agency, then the agency’s

action is necessarily constitutional.” Thielman v. Leean, 140 F. Supp. 2d 982, 997 (W.D.

Wis. 2001) (Crabb, J.) (citing Snowden, 321 U.S. at 11).

       A. Plaintiffs Have a Negligible Chance of Success on Their As-Applied Vagueness
          Challenge to the “Reputable and Responsible Character” Requirement

       The Fourteenth Amendment provides that no state may “deprive any person of



                                               40
life, liberty, or property, without due process of law[.]” U.S. Const. amend. XIV, § 1, cl.

3. “It is a fundamental tenet of due process that ‘no one may be required at peril of life,

liberty or property to speculate as to the meaning of . . . statutes.’” United States v.

Batchelder, 442 U.S. 114, 123 (1979) (alteration omitted) (quoting Lanzetta v. New

Jersey, 306 U.S. 451, 453 (1939)). Thus, the state violates the guarantee of due process

“by taking away someone’s life, liberty, or property under a . . . law so vague that it fails

to give ordinary people fair notice of the conduct it punishes, or so standardless that it

invites arbitrary enforcement.” Johnson v. United States, 135 S. Ct. 2551, 2556 (2015)

(citing Kolender v. Lawson, 461 U.S. 352, 357–58 (1983)).

       Three constitutional policies are served by the proscription against vague

enactments:

              First, because we assume that [a person] is free to steer
              between lawful and unlawful conduct, we insist that laws give
              the person of ordinary intelligence a reasonable opportunity
              to know what is prohibited, so that he may act accordingly. . .
              . Second, . . . [a] vague law impermissibly delegates basic
              policy matters to policemen, judges, and juries for resolution
              on an ad hoc and subjective basis, with the attendant dangers
              of arbitrary and discriminatory application. Third, but related,
              where a vague statute “abuts upon sensitive areas of basic
              First Amendment freedoms,” it “operates to inhibit the
              exercise of those freedoms.” Uncertain meanings inevitably
              lead citizens to “steer far wider of the unlawful zone” . . . than
              if the boundaries of the forbidden areas were clearly marked.”

Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972) (citations and alterations

omitted). The applicability of the third policy is not limited to the First Amendment,

however. Colautti v. Franklin, 439 U.S. 379, 391 (1979) (right to abortion) (“threatens to

inhibit the exercise of constitutionally protected rights”); Karlin v. Foust, 188 F.3d 446,


                                              41
458 (7th Cir. 1999) (right to abortion) (“threatens to inhibit the exercise of

constitutionally protected rights, such as the present case”); Planned Parenthood of Wis.

v. Doyle, 162 F.3d 463, 469 (7th Cir. 1998) (right to abortion) (“so vaguely that it makes

doctors afraid to perform constitutionally permissible abortions”).

       The vagueness analysis proceeds in light of the foregoing policies.

               Thus, economic regulation is subject to a less strict vagueness
               test because its subject matter is often more narrow, and
               because businesses, which face economic demands to plan
               behavior carefully, can be expected to consult relevant
               legislation in advance of action. Indeed, the regulated
               enterprise may have the ability to clarify the meaning of the
               regulation by its own inquiry, or by resort to an administrative
               process. The Court has also expressed greater tolerance of
               enactments with civil rather than criminal penalties because
               the consequences of imprecision are qualitatively less severe.
               And the Court has recognized that a scienter requirement may
               mitigate a law’s vagueness, especially with respect to the
               adequacy of notice to the complainant that his conduct is
               proscribed. Finally, perhaps the most important factor
               affecting the clarity that the Constitution demands of a law is
               whether it threatens to inhibit the exercise of constitutionally
               protected rights.

Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498–99

(1982). 2

       Defendants raise a preliminary question regarding the applicability of these cases

here. They point out that these cases address vagueness in relation to primary regulations

of conduct, not in relation to license qualifications. This point is well taken, though of


2
 On the importance of the possibility for informal or administrative clarification, see further
Trustees of Indiana University v. Curry, 918 F.3d 537, 541–42 (7th Cir. 2019) (citing Civil Serv.
Comm’n v. Letter Carriers, 413 U.S. 548 (1973); Bauer v. Shepard, 620 F.3d 704 (7th Cir.
2010)).


                                               42
uncertain significance.

       The Supreme Court has entertained vagueness challenges to non-conduct-

regulating rules (of which Hoffman Estates is not an example, for it addressed vagueness

in the definition of the conduct requiring a license, not of the license qualifications, 455

U.S. at 492), but we have not found any case in which such a challenge has been

successful, and Plaintiffs have not cited one. See Nat’l Endowment for the Arts v. Finley,

524 U.S. 569, 588–89 (1998) (rejecting vagueness challenge to NEA grant qualifications)

(“[I]t seems unlikely that speakers will be compelled to steer too far clear of any

‘forbidden area’ in the context of grants of this nature. . . .[T]he consequences of

imprecision are not constitutionally severe.”); City of Mesquite v. Aladdin’s Castle, Inc.,

455 U.S. 283, 289 (1982) (rejecting vagueness challenge to purported license

“requirement” for operating an amusement center because no requirement at all) (“It is a

basic principle of due process that an enactment is void for vagueness if its prohibitions

are not clearly defined.”); Law Students Civil Rights Research Council, Inc. v. Wadmond,

401 U.S. 154 (1971) (rejecting challenge to New York’s character-and-fitness bar-

admission requirement).

       The Seventh Circuit has read Aladdin’s Castle to suggest that the vagueness

doctrine applies “in attenuated form” to licensing provisions and has assumed without

deciding that there are at least some limits on the permissible degree of vagueness of such

provisions—even in “refusal to license” cases (of which Aladdin’s Castle was one), as

distinct from license-revocation cases, where the prohibitory and quasi-penal effects are

stronger. Baer v. City of Wauwatosa, 716 F.2d 1117, 1124 (7th Cir. 1983). E.g., Hegwood


                                              43
v. City of Eau Claire, 676 F.3d 600 (7th Cir. 2012) (rejecting vagueness challenges to

statute authorizing liquor-license revocation for keeping or maintaining “disorderly or

riotous, indecent or improper house”).

       Whatever those limits may be, they were not transgressed here. Concededly, the

precise factual predicates of Plaintiffs’ as-applied challenge to the “reputable and

responsible character” requirement are difficult to discern because the Department’s

application of the requirement had little force. Cf. McCullen v. Coakley, 573 U.S. 464,

485 n.4 (2014); Little Arm Inc. v. Adams, 13 F. Supp. 3d 893, 909 (S.D. Ind. 2014)

(Young., J.). The December 18, 2018, order of the Department’s Appeals Panel embodied

the Department’s final action on WWHA’s first license application, see Ind. Code § 4-

24.5-1-6, but that order upheld the Department’s denial on the basis of the “accurate

statements and information” requirement only and never addressed the “reputable and

responsible character” requirement. Except for one somewhat Delphic pronouncement,

neither did the ALJ’s September 14, 2018, recommended order.

       However, to the extent that the Department’s initial denial letter of January 3,

2018, rested in part on the “reputable and responsible character” requirement, and to the

extent that the requirement continued to bear on the subsequent administrative

proceedings, it is clear what the Department considered to be indicative of WWHA’s lack

of reputable and responsible character: the knowing misleading of the licensor from

which WWHA was seeking a license. Though this theory was, so far as we can tell from

the record, never stated in strong terms, its adoption by the Department may be inferred

from various indicia.


                                             44
       The Department was perhaps first primed to find knowing dishonesty on

WWHA’s part by Senator Houchin’s letter, which alleged that, “[w]hile [WWHA] would

like [the Department] and the public to believe they have women’s interests at heart, the

record of this Texas-based company shows otherwise.” Pls.’ Ex. 10, at 75.

       Hagstrom Miller, who was present as a witness and party representative for the

entire proceeding before the ALJ, avers that, “[t]hroughout the hearing, the Department

insinuated that WWHA sought to hide its relationship with WWH because of concerns

about WWH’s reputation.” Pls.’ Ex. 3, ¶ 46.

       In response to WWHA’s inquiry as to the criteria being used to determine whether

an applicant had a reputable and responsible character, the Department responded, “[A]

person or entity of ‘reputable or responsible character’ would be truthful and forthcoming

with the information requested in the [October 27, 2017,] Request for Additional

Information.” Pls.’ Ex. 10, at 85.

       Matthew Foster, who currently oversees the Department’s regulation of abortion

clinics, avers that the Department believed WWHA’s December 8, 2017, responses to the

Department’s October 27, 2017, requests to be “at best incomplete and perhaps

deliberately misleading.” Defs.’ Ex. 2, ¶ 32.

       As remarked on under “Background,” Part V, supra, the ALJ’s recommended

order appears to be based on the assumption that the Department’s only theory as to lack

of reputable and responsible character was that WWHA knowingly misled it.

       Finally, at oral argument on Plaintiffs’ motion, Defendants explained the

Department’s failure to give guidance in its October 27, 2017, requests as to the meaning


                                            45
of “affiliate” was “part of [its] investigative technique.” Tr. 53:23–24. In other words, the

Department was less explicit than it could have been because it wanted to know whether

WWHA would disclose the “affiliates” the Department already “knew” it to have. The

Department was waiting for WWHA to deliberately mislead it, as a police officer follows

car waiting for it to commit a moving violation.

       A person of ordinary intelligence would understand that, if a licensor requires her

to have a “reputable and responsible character” to be awarded a license, that requirement

encompasses not knowingly misleading the licensor during the license-application

process. To that extent, the “reputable and responsible character” requirement establishes

“an imprecise but comprehensible normative standard,” Coates v. City of Cincinnati, 402

U.S. 611, 614 (1971), which is directly related and relevant to the licensor’s task. See

Wadmond, 401 U.S. at 159 (character-and-fitness bar-admission requirement applied only

to “dishonorable conduct relevant to the legal profession” and “instances of misconduct

clearly inconsistent with the standards of a lawyer’s calling”). Dishonesty at the

application stage seriously, sometimes fatally, weakens any regulatory goal the licensing

scheme is designed to serve given its false predicates. In other words, no license is worth

very much if the applicant lied to get it. Conversely, liars are poor candidates for

licensure.

       Plaintiffs correctly point out that the Department has promulgated no standards (at

least none that appear in the record) for determining what constitutes a reputable and

responsible character. Plaintiffs seize on this lack of more definite standards to argue that

the requirement can be and in this case has been arbitrarily and discriminatorily applied


                                             46
on the basis of nothing more than an animus toward abortion and abortion providers.

Plaintiffs emphasize as well the fundamental constitutional right at stake in licensure of

abortion providers, as opposed to, say, licensure of operators of amusement centers.

       As for the lack of more definite standards fleshing out the “reputable and

responsible character requirement,” breadth or the necessity for subjective judgments do

not equal vagueness where these are appropriate and even necessary to accomplish

permissible regulatory goals. See Wadmond, 401 U.S. at 159; Konigsberg v. State Bar,

366 U.S. 36, 40–41 (1961) (“good moral character” bar-admission requirement “is not,

nor could well be, drawn in question”); Schware v. Bd. of Bar Exam’rs, 353 U.S. 232,

239 (1957) (“good moral character” bar-admission requirement “must have a rational

connection with the applicant’s fitness or capacity to practice law”); id. at 249

(Frankfurter, J., concurring) (“It cannot be that that conception—moral character—has

now been found to be so indefinite, because necessarily implicating what are called

subjective factors, that the States may no longer exact it from those who are to carry on

‘the public profession of the law.’”).

       Defendants point to no fewer than twenty-nine statutes from jurisdictions across

the country which employ “reputable and responsible character” as a licensing criterion

for health-care and related facilities. 3 We view this as good evidence for the proposition


3
 Defendants cite the following provisions: “Ind. Code § 12-25-1-4 (mental health facilities); Ind.
Code § 16-28-2-2 (health facilities generally); Ind. Code § 16-21-2-11 (hospitals); Ala. Code §
22-21-23 (hospitals, nursing homes, and other health facilities); Cal. Health & Safety Code §
1596.95 (daycare centers); Cal. Health & Safety Code § 1569.15 (nursing homes); Cal. Health &
Safety Code § 1265.3 (health facilities generally); Cal. Health & Safety Code § 1796.19 (home
care aides); Cal. Health & Safety Code § 1575.2 (adult daycare homes); Cal. Health & Safety


                                               47
that state health regulators find it appropriate and even necessary to a take a broad view

of an applicant’s fitness for having the health and safety of patients and clients entrusted

to it. See Wadmond, 401 U.S. at 160 (noting fifty states, District of Columbia, Puerto

Rico, Virgin Islands, and Court itself all required good character for bar admission).

        In any event, the susceptibility of the “reputable and responsible character”

requirement to arbitrary and discriminatory enforcement is of little help to Plaintiffs

unless the requirement actually has been applied in this manner. In the relevant sense, it

has not been. Every rule is susceptible of arbitrary enforcement in the sense that charges

may be laid without sufficient evidence to support them. That does not make every rule

vague. Rather, it falls to those who review the enforcement decision to ferret out the lack

of evidentiary support, as measured against a nonvague rule application.

       Assuming for the sake of argument that there was arbitrariness here, it was of this

type. Plaintiffs proceed from a mistaken premise in arguing that the Department abused

the “reputable and responsible character” requirement by “conclud[ing] that WWHA’s

good-faith understanding of its ownership structure amounted to a character flaw.” Br.


Code § 1416.22 (nursing homes); Cal. Health & Safety Code § 1597.54 (family daycare homes);
Cal. Health & Safety Code § 1212 (medical clinics); Ga. Code Ann. § 43-27-6 (nursing homes);
Haw. Rev. Stat. Ann. § 346-154 (childcare facilities); Md. Code Ann., Health-Gen. § 19-319
(hospitals); Md. Code Ann., Health-Gen. § 19-906 (hospice care facilities); Minn. Stat. Ann. §
144.51 (hospitals and other health facilities); Nev. Rev. Stat. Ann. § 449.4311 (intermediary
service organizations); Nev. Rev. Stat. Ann. § 449.040 (medical facilities generally); N.D. Cent.
Code Ann. § 23-17-02 (chiropractic hospitals); Okla. Stat. Ann. tit. 63, § 1-703 (hospitals); Okla.
Stat. Ann. tit. 10, § 1430.14 (homes for the disabled); Okla. Stat. Ann. tit. 63, § 330.53 (long-
term care facilities); Okla. Stat. Ann. tit. 63, § 1-1904 (nursing homes); S.C. Code Ann. § 40-35-
40 (health care administrators); Tenn. Code Ann. § 33-2-406 (mental health and substance abuse
facilities); Tenn. Code Ann. § 71-2-404 (adult day care); Tenn. Code Ann. § 68-11-206
(traumatic brain injury residential homes); W. Va. Code Ann. § 16-5B-2 (hospitals, ambulatory
surgical centers, and extended care facilities).” Defs.’ Br. Opp. 17 n.2.


                                                48
Supp. 23. It was precisely not the Department’s conclusion, or strong surmise, that

WWHA had done no more than communicate its “good-faith understanding of its

ownership structure.” And the lack of evidentiary support for a finding of knowing

dishonesty, arbitrary or not, was ferreted out when first the ALJ and then the Appeals

Panel declined to sustain the Department’s license denial on “reputable and responsible

character” grounds.

       See Schware, in which the Court accepted that advocating the violent overthrow of

the federal government would support a finding of “bad moral character” in the bar-

admission context, but found that state bar examiners had impermissibly used an

applicant’s former membership in the Communist Party as a proxy for such advocacy, of

which per se there was no evidence. 353 U.S. at 243–47. There was no suggestion,

however, that the fault lay in the vagueness of the “good moral character” standard. See

id. at 239; id. at 249 (Frankfurter, J., concurring).

       Finally, as for the fundamental constitutional right at stake in this case, Plaintiffs

have not made (or attempted) any showing that uncertainty around the “reputable and

responsible character” requirement has caused any prospective abortion provider, still

less WWHA, to “steer far wider” of the zone of “no reputable or responsible character”

than they otherwise would have absent the requirement. Grayned, 408 U.S. at 109. It is

difficult even to conceive of how such a showing could be made.

       Defendants suggest that the Department’s March 15, 2019, production demand

relates to the its need to determine whether WWHA has a reputable and responsible

character. Br. Opp. 4–5, 36. It thus appears certain that, if WWHA continues to pursue a


                                               49
license, absent an injunction the “reputable and responsible character” requirement will

again be applied to it. However, we cannot know whether that application will be to

WWHA’s detriment nor, if so, what facts it will purport to rest on. We cannot grant as-

applied relief by conceiving of some “‘set of hypothetical facts under which the statute

might be unconstitutional.’” Little Arm, 13 F. Supp. 3d at 909 (quoting Hegwood, 676

F.3d at 603). Until it “is soon to occur and the way in which it works can be

determined[,]” id. (quoting Brandt v. Village of Winnetka, 612 F.3d 647, 650 (7th Cir.

2010)), we will not assume a future application will be arbitrary or discriminatory where

the only application to date “show[s] . . . willingness to keep . . . investigation[] within

constitutionally permissible limits.” Wadmond, 401 U.S. at 167.

       Plaintiffs have a negligible chance of success on their vagueness challenge to the

“reputable and responsible character” requirement as applied to WWHA’s license

applications.

       B. Plaintiffs Have in Part a Better Than Negligible Chance of Success on Their
          Undue-Burden and Equal Protection Challenges to the Department’s
          Application of the Licensing Law

       We note at the outset that, with respect to Plaintiffs’ as-applied undue-burden

challenge, Plaintiffs’ motion for a preliminary injunction is not strictly preliminary to

anything. The complaint pleads only that “[t]he challenged laws,” including the

Licensing Law, are unconstitutional—that is, on their face, not as applied to WWHA by

the Department. Compl. ¶ 197. Understandably: the complaint was filed on June 21,

2018, six months before the December 18, 2018, order of the Appeals Panel finally

denied WWHA’s license application for the South Bend Clinic. Thus, none of the facts


                                              50
related to the administrative proceeding relied upon by Plaintiffs in support of their as-

applied undue-burden challenge are pleaded in the complaint. None would be heard at the

time of final judgment on Plaintiffs’ facial challenges. See Ezell v. City of Chicago, 651

F.3d 684, 697 (7th Cir. 2011) (“In a facial constitutional challenge, individual application

facts do not matter.”). But neither Plaintiffs nor, more importantly, Defendants have

raised this point.

       The question presented by Plaintiffs’ as-applied undue-burden claim—as well as

its facial equal protection claim, as explained below—is whether the Department in

purpose or effect has placed a substantial obstacle in the path of women in northern

Indiana seeking previability abortions by prohibiting WWHA from providing medical

abortions at the South Bend Clinic, first by denying WWHA’s first license application,

then by refusing to grant WWHA’s second application until it complies with the

Department’s February 25, 2019, production demand and the materials produced

establish WWHA’s “reputable and responsible character.” Whole Woman’s Health v.

Hellerstedt, 136 S. Ct. 2292, 2300 (2016); Planned Parenthood of Se. Pa. v. Casey, 505

U.S. 833, 878 (1992) (joint op. of O’Connor, Kennedy, Souter, JJ. 4 [hereinafter joint

op.]); Roe v. Wade, 410 U.S. 113, 152–53 (1973).

       Among the liberties protected by the Due Process Clause is freedom from state-

required motherhood. Roe, 410 U.S. at 152–53. In part that liberty is protected from state

deprivation without due process of law by guaranteeing a pregnant woman’s choice to


4
 The joint opinion constitutes the holding of the Casey Court in relevant part under Marks v.
United States, 430 U.S. 188, 193–94 (1977).


                                               51
terminate her pregnancy before fetal viability without undue state interference. Casey,

505 U.S. at 846 (maj. op.). Without exception, “a State may not prohibit any woman from

making the ultimate decision to terminate her pregnancy before viability.” Id. at 879

(joint op.). Accord id. at 846 (maj. op.). Further, a provision of law imposes “an ‘undue

burden’ on a woman’s right to decide to have an abortion, and consequently . . . is

constitutionally invalid, if the ‘purpose or effect’ of the provision ‘is to place a substantial

obstacle in the path of a woman seeking an abortion before the fetus attains viability.’”

Hellerstedt, 136 S. Ct. at 2300 (emphasis omitted) (quoting Casey, 505 U.S. at 878 (joint

op.)).

         The Fourteenth Amendment also provides that no state may “deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1, cl.

4. This is “essentially a direction that all persons similarly situated should be treated

alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). “When social

or economic legislation is at issue, the Equal Protection Clause allows the States wide

latitude” to draw appropriate lines: their “legislation is presumed to be valid and will be

sustained if the classification drawn by the statute is rationally related to a legitimate state

interest.” Id. But a heightened standard of judicial review applies to state laws predicated

on certain “suspect” classifications such as race, as well as to those which “impinge on

personal rights protected by the Constitution[,]” id., such as the right to obtain a

previability abortion. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 n.3 (1976).

         Plaintiffs and Defendants disagree over the appropriate standard of review for

Plaintiffs’ equal protection claims: Plaintiffs say intermediate scrutiny, Br. Supp. 35;


                                              52
Defendants say rational-basis review. Br. Opp. 34. We think the standard under the Equal

Protection Clause is the same as that under the Due Process Clause, that is, the undue-

burden standard. Defendants agree at least that the Equal Protection Clause cannot be

more protective of the abortion right than is the Due Process Clause. Br. Opp. 33–34.

       In Harris v. McRae, 448 U.S. 297 (1980), the Court overruled a raft of

constitutional objections to a provision of federal law generally prohibiting

reimbursement of abortion costs by Medicaid known as the Hyde Amendment. The Court

held first that the Hyde Amendment did not violate the substantive abortion right. Id. at

318. The Court then subjected the plaintiffs’ equal protection claim to rational-basis

review because the Hyde Amendment was not predicated on a suspect classification and

because the Court “ha[d] already concluded that the Hyde Amendment violates no

constitutionally protected substantive rights.” Id. at 322.

       As the Court explained, “The guarantee of equal protection . . . is not a source of

substantive rights or liberties, but rather a right to be free from invidious discrimination

in statutory classifications and other governmental activity.” Id. Thus no heightened

review applies where the law “does not itself impinge on a right or liberty protected by

the Constitution,” or, in other words, where the law “violates no constitutionally

protected substantive rights.” Id.

       Whether the Licensing Law impinges on the abortion right is defined by the Due

Process Clause. And because the Equal Protection Clause is not itself “a source of

substantive rights,” id., Plaintiffs cannot expand the substantive scope of the abortion

right by resort to the Equal Protection Clause. See San Antonio Indep. Sch. Dist. v.


                                              53
Rodriguez, 411 U.S. 1, 33 (1973) (“It is not the province of this Court to create

substantive constitutional rights in the name of guaranteeing equal protection of the

laws.”).

       Plaintiffs cite Obergefell v. Hodges, 133 S. Ct. 2584 (2015), which emphasizes

that “the two Clauses may converge in the identification and definition of [a] right.” Id. at

2603. If Obergefell is inconsistent with Harris or Rodriguez, the inconsistency is not

material here. See Plyler v. Doe, 457 U.S. 202, 232 (1982) (Blackmun, J., concurring)

(“Classifications infringing substantive constitutional rights necessarily will be invalid, if

not by force of the Equal Protection Clause, then through operation of other provisions of

the Constitution.”); Rodriguez, 411 U.S. at 61 (Stewart, J., concurring) (“[Q]uite apart

from the Equal Protection Clause, a state law that impinges upon a substantive right or

liberty created or conferred by the Constitution is, of course, presumptively invalid,

whether or not the law’s purpose or effect is to create any classifications.”).

       Accordingly, under the Equal Protection Clause, we review whether the Licensing

Law’s classifications impinge on the exercise of the fundamental abortion right, Plyler,

457 U.S. at 216–17, as defined by the Due Process Clause. Casey, 505 U.S. at 846 (maj.

op.). Defendants bear the burden of showing constitutionality under either clause. See

Ezell, 651 F.3d at 706 (citing District of Columbia v. Heller, 554 U.S. 570, 628 n.27

(2008); United States v. Carolene Prods. Co., 304 U.S. 144, 154 n.4 (1938)).

       “The rule announced in Casey . . . requires that courts consider the burdens a law

imposes on abortion access together with the benefits those laws confer.” Hellerstedt, 136

S. Ct. at 2309. The benefits of a law are measured against the state’s legitimate interests


                                              54
in this field and in comparison to those derived from prior law. Id. at 2311. First, “[a]s

with any medical procedure, the State may enact regulations to further the health and

safety of a woman seeking an abortion.” Casey, 505 U.S. at 878 (joint op.). But

“‘unnecessary health regulations that have the purpose or effect of presenting a

substantial obstacle to a woman seeking an abortion impose an undue burden on the

right’” to seek a previability abortion. Hellerstedt, 136 S. Ct. at 2300 (alteration omitted)

(quoting Casey, 505 U.S. at 878 (joint op.)).

       Second, the state has a legitimate interest in preserving life that may one day

become a human being. Casey, 505 U.S. at 878 (joint op.). To promote that interest, the

state may enact measures to ensure the woman’s choice is philosophically and socially

informed and to communicate its preference (if it has one) that the woman carry her

pregnancy to term. Id. at 872 (joint op.). But such measures “must be calculated to inform

the woman’s free choice, not hinder it[,]” and even if so calculated may not present a

substantial obstacle to its exercise. Id. at 877 (joint op.).

       Third, the state may choose to further the same interest by enacting measures

“‘protecting the integrity and ethics of the medical profession’ . . . in order to promote

respect for life,” Gonzales v. Carhart, 550 U.S. 124, 158 (quoting Washington v.

Glucksberg, 521 U.S. 702, 731 (1997)), but such measures equally may not impose undue

burdens. Id.

       The burdens of a law are measured by their impacts on women for whom they are

a relevant restriction on the choice to seek a previability abortion. Hellerstedt, 136 S. Ct.

at 2313; Casey, 505 U.S. at 895. “The proper focus of constitutional inquiry is the group


                                               55
for whom the law is a restriction, not the group for whom the law is irrelevant.” Casey,

505 U.S. at 895. If the impacts amount to a substantial obstacle to the abortion decision

for a “large fraction” of that group, the burdens imposed are undue. Hellerstedt, 136 S.

Ct. at 2313; Casey, 505 U.S. at 895. If a law imposes several incremental burdens, their

impacts are assessed together. Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind.

State Dep’t of Health, 896 F.3d 809, 827 (7th Cir. 2018) (citing Hellerstedt, 136 S. Ct. at

2313), petition for cert. filed (Feb. 4, 2019).

       Against the backdrop of these principles, the court then turns to

              its ultimate task of determining whether the burdens of the
              law’s requirements were “disproportionate, in their effect on
              the right to an abortion” compared “to the benefits that the
              restrictions are believed to confer.” To determine whether a
              burden is undue, the court must “weigh the burdens against
              the state’s justification, asking whether and to what extent the
              challenged regulation actually advances the state’s interests.
              If a burden significantly exceeds what is necessary to advance
              the state’s interests, it is ‘undue,’” and thus unconstitutional.

Id. (quoting Planned Parenthood of Wis., Inc. v. Schimel, 806 F.3d 908, 919 (7th Cir.

2015)).

       Hellerstedt ratified Schimel’s conclusion that Casey balancing is not conducted

under a simple preponderance standard. See id. Rather, when striking down provisions of

law as imposing undue burdens on the previability abortion right, the Supreme Court and

the Seventh Circuit have found the state’s asserted legitimate interests to be nil or their

marginal advancement de minimis, and the burdens on the abortion right to be substantial.

Hellerstedt, 136 S. Ct. at 2311–13 (striking down admitting-privileges requirement

because resulting in closure of half of state’s abortion clinics with “virtual absence of any


                                              56
health benefit”); id. at 2318 (striking down surgical-center requirement because

“provid[ing] few, if any, health benefits for women” and “pos[ing] a substantial obstacle

to women seeking abortions”); Casey, 505 U.S. at 887–898 (striking down spousal-

notification requirement because no legitimate state interest in enforcing view of

marriage “repugnant to our present understanding” and safety of women and their

children endangered); Planned Parenthood of Ind. & Ky., 896 F.3d at 831 (striking down

ultrasound requirement because “impos[ing] significant burdens against a near absence of

evidence that the law promotes either of the benefits asserted by the State”); Schimel, 806

F.3d at 916 (striking down admitting-privileges requirement because “substantially

curtail[ing]” statewide availability of abortion “without . . . any [legitimate] benefit”).

       We begin our analysis with an examination of the benefits derived from the

Department’s application of the Licensing Law. There are three sets of distinct though

interrelated benefits presented, which must be examined in light of their interrelation.

First, there are the benefits to the state derived from the Department’s enforcing its

production demand of February 25, 2019. Defendants suggest those benefits run to the

Department’s capacity to determine whether WWHA has a reputable and responsible

character. Br. Opp. 4–5, 36. Thus, second, there are the benefits to the state derived from

the Department’s determination of WWHA’s reputable and responsible character as a

condition of licensure. Third and finally, therefore, there are the benefits to the state in

enforcing the licensure requirement against WWHA in particular.

       We further divide the last-mentioned into those benefits derived from the licensure

requirement as a whole, for the purposes of the due process claim, and, for the purposes


                                              57
of the equal protection claim, into those derived from the Licensing Law’s challenged

classifications.

       The first of these challenged classifications is the Licensing Law’s distinction

between a health care provider who provides an abortion-inducing drug “for the purposes

of inducing an abortion” and one who does so for another purpose. Ind. Code § 16-18-2-

1.5(a)(2). The former requires a license; the latter does not. Id. § 16-21-2-10. Necessarily

implied by this distinction is another between women seeking an abortion-inducing drug

for the purposes of inducing an abortion, who are restricted to licensed providers, and

women seeking an abortion-inducing drug for the purposes of treating miscarriages (the

only nonabortion purpose of abortion-inducing drugs appearing in the record), who are

unrestricted in their choice of provider. Br. Supp. 36. Thus, we ask what benefits accrue

to the state by classifying abortion patients differently from miscarriage patients in this

respect.

       The second and third challenged classifications are in reality none at all, and again

(without objection from Defendants) play fast and loose with the scope of the facial

challenges pleaded in the complaint. See Compl. ¶ 199. Plaintiffs maintain that the

Licensing Law’s five-patient floor “treats the South Bend Clinic’s first four medication

abortion patients each year differently than its subsequent patients.” Br. Supp. 36. It does

not. WWHA intends to and, if permitted to, will almost certainly provide more than four

medical abortions annually at the South Bend Clinic. The Licensing Law requires it to

have a license to do so. Its first patient and its hundred-and-first patient are treated

precisely equally in this respect: neither may obtain an abortion at the South Bend Clinic


                                              58
unless it is licensed. It defies credulity and common sense to suggest that WWHA will

ask the South Bend Clinic’s every fifth annual patient to please wait while it seeks a

license or license renewal from the Department before treating her.

       The Licensing Law does treat classes of medical-abortion providers differently in

this respect, but by seeking application of heightened scrutiny we understand Plaintiffs’

to be raising their patients’ equal protection rights, not their own. See Birth Control Ctrs.,

Inc. v. Reizen, 743 F.2d 352, 358 (6th Cir. 1984) (applying rational-basis standard to

abortion providers’ equal protection claim) (“[W]e are not aware of any authority that

allows plaintiffs to use their patients’ due process rights as a means of elevating the

standard of review for their own equal protection rights.”); Planned Parenthood of Ind. &

Ky., Inc. v. Comm’r, Ind. State Dep’t of Health, 984 F. Supp. 2d 912, 921–22 (S.D. Ind.

2013) (Magnus-Stinson, C.J.) (applying rational-basis standard to abortion providers’

equal protection claim).

       Plaintiffs maintain further that the Department’s application of the Licensing Law

has “subject[ed] WWHA to greater scrutiny than other abortion clinic applicants.” Br.

Supp. 35. This alleges not a class-based equal protection claim in the conventional sense

but a “class of one” claim, in which a plaintiff alleges it has been arbitrarily singled out

for oppressive treatment. Engquist v. Or. Dep’t of Ag., 553 U.S. 591, 601 (2008) (“even if

the plaintiff has not alleged class-based discrimination,” class-of-one doctrine may

apply); Village of Willowbrook v. Olech, 528 U.S. 562 (2000) (per curiam). Yet Plaintiffs

insist they do not allege a class-of-one claim; consequently, they fail to argue under the

correct standard (“‘something other than the normal rational-basis test . . . ,’ [though] that


                                              59
something has not been clearly delineated[,]” Brunson v. Murray, 843 F.3d 698, 708 (7th

Cir. 2016) (quoting Del Marcelle v. Brown Cty. Corp., 680 F.3d 887, 900 (7th Cir. 2012)

(Easterbrook, J., concurring in the judgment))); and consequently, they fail to show a

likelihood of success on the merits.

       We examine the three sets of benefits in the order outlined above. First, the

benefits to the state, specifically to the Department’s enforcement of the Licensing Law

and the “reputable and responsible character” requirement, derived from the

Department’s enforcing its production demand of February 25, 2019, are not negligible,

as Plaintiffs maintain.

       There is no longer any room for confusion on the meaning of “affiliate.” That

question has been settled, whether by the preclusive effect of the Appeals Panel’s

determination of WWHA’s “affiliates,” as the Department apparently correctly believes,

see Dev. Servs. Alts., Inc. v. Ind. Family & Soc. Servs. Admin., 915 N.E.2d 169, 180, 180

n.11 (Ind. Ct. App. 2009), or by the newly minted statutory definition of “affiliate” for

abortion-clinic licensure. Ind. Code § 16-18-2-9.4. WWHA’s “affiliates” are abortion

clinics under the control of Hagstrom Miller. Plaintiffs tilt at windmills in steadfastly

maintaining the contrary. In any event the correctness of that state-law determination

“can neither add to nor subtract from” the constitutionality of the Department’s conduct,

Snowden v. Hughes, 321 U.S. 1, 11 (1944), which we must, and here do, evaluate only

under the applicable constitutional standard.

       It is apparent that Hagstrom Miller is significantly involved in the governance and

operation of WWHA, the board’s formal decisional independence notwithstanding; that


                                             60
Hagstrom Miller is solely responsible for the other “Whole Woman’s Health” clinics; and

that in all areas other than this litigation (including the Hellerstedt litigation) the “Whole

Woman’s Health” “consortium” draws no such technical organizational distinctions as

Plaintiffs now insist are controlling here. It cannot be said that how those clinics operate

is not instructive as to how WWHA will operate the South Bend Clinic, nor to WWHA’s

“reputable and responsible character.” Information relating to other “Whole Woman’s

Health” clinics as demanded by the Department on February 25, 2019, is clearly germane

to the Department’s task and advances the Licensing Law’s purposes.

       To the benefits derived from such advancement we turn next. The “reputable and

responsible character” requirement has obvious utility as an ex ante credentialing

mechanism. Plaintiffs have not argued (nor could they) that, in the abstract, the state

gains nothing by licensing only those health care providers shown to have reputable and

responsible characters in respects relevant to the provision of health care and to the

soundness of the licensing procedure itself. (As discussed in relation to vagueness, Part I,

Section A, supra, there is no evidence that the Department has yet applied the “reputable

and responsible character” requirement in respects irrelevant to these concerns.)

       On the facts of this case, however, the benefits derived from further application of

the “reputable and responsible character” requirement appear slight. Defendants have

come to know a great deal about WWHA and “Whole Woman’s Health” since August

11, 2017, but nonetheless point to two areas they believe justify further inquiry.

Defendants point to testimony given by Plaintiff Dr. Jeffrey Glazer in discovery on

Plaintiffs’ motion as suggesting that his treatment practices merit particular scrutiny, in


                                              61
furtherance of the state’s interest in preserving the integrity of the medical profession.

Plaintiffs stridently resist Defendants’ characterization of Plaintiff Glazer’s testimony.

We agree with Plaintiffs that the evidence overall suggests that Plaintiff Glazer is a

competent, responsible provider of ob/gyn care generally and abortion care specifically.

       But the point as framed by Defendants is in any event of dubious relevance to

Defendants’ case. It is undisputed that Plaintiff Glazer has provided medical abortions in

Indiana subject to this state’s (and others’) physician and clinic licensure rules without a

whisper of concern on the Department’s part. As Indiana today has only six licensed

clinics, it is not credible, and Defendants do not suggest, that Plaintiff Glazer’s practice

has only until now escaped the Department’s notice. If Defendants have only in the

course of this litigation unearthed causes for concern with Plaintiff Glazer’s practice, that

says little or nothing about the benefits derived from the Licensing Law as written.

       Defendants contend next that “specific identified evidence” shows that other

Whole Woman’s Health clinics have failed to operate safely.” Br. Opp. 28. That

contention is not well supported. Defendants cite reports of inspections conducted by the

Texas Department of State Health Services of three “Whole Woman’s Health” clinics in

Texas. Those reports assessed each clinic inspected with several deficiencies. According

to Plaintiffs’ unrebutted expert testimony, however, such deficiencies are “common” in

the inspection of any health care facility (“Indeed, it is extremely rare for an inspector not

to find a deficiency during an inspection.”) and “are not indicative of a threat to patient

health and safety.” Pls.’ Reply Ex. 1, ¶ 10. Deficiencies are cured through development

and implementation of a plan of correction as a normal part of health-care-facility


                                              62
regulation. Id. See 410 Ind. Admin. Code 26-3-4(a) (“The abortion clinic must file an

acceptable plan of correction with [the Department] within ten . . . days of receipt of a

survey report . . . that documents noncompliance with state rules.”).

       Unsurprisingly, actual ongoing threats to patient safety are not tolerated while a

plan of correction is developed and implemented. Rather, “[i]f a health inspection

determined that patient health was being endangered, it would typically lead to a

suspension or termination of a facility’s license or accreditation standards.” Pls.’ Reply

Ex. 1, ¶ 12. And it is uncontested that no “Whole Woman’s Health” clinic has had its

license or accreditation revoked, save for one erroneous revocation in 2006 followed by

corrective restoration within eight days at the “Whole Woman’s Health” clinic in

Beaumont, Texas. Pls.’ Ex. 3, ¶ 4. In any event, the relevance of other “Whole Woman’s

Health” clinics’ standards of operation as a general matter notwithstanding, none of the

particular cited deficiencies (such as keeping bleach and other cleaning chemicals in “the

laundry area (closed off only by a curtain),” Defs.’ Ex. 2, at 37) furnish a substantial basis

for doubting WWHA’s reputable and responsible character.

       Thus we turn to the benefits derived from applying the Licensing Law at all. We

begin with those benefits as a general matter, as relates to Plaintiffs’ due process claim.

Foster avers that licensure “enables [the Department] to enforce important safety and

health regulations.” Defs.’ Ex. 2, ¶ 7. (We note that, for the purposes of the instant

motion, Plaintiffs have not challenged any of these regulations. We therefore assume

them to be permissible.) Specifically, “[l]icensure enables [the Department] to do regular

surveys of abortion clinics, and to perform complaint investigations according to


                                             63
standardized protocols and criteria. Without licensure, [the Department] would be unable

to perform such standardized surveys and investigations[.]” Id. ¶ 8. Further, “[l]icensure

also enables [the Department] to collect and update important information about abortion

providers . . . . Without licensure . . . , it would be difficult and perhaps impossible for

[the Department] to know where clinics are operating, who is running them, or what they

are doing. Without licensure, abortion clinics would have little or no meaningful

regulatory oversight[.]” Id. ¶ 9.

       Defendants have not adequately explained how Foster is correct in this. See

generally “Background,” Part III, supra. Article 34 of title 16 of the Indiana Code deals

exclusively with abortion and was codified in 1993. But licensure was not required of any

abortion clinic from 1993 until 2005. Mifepristone having first been approved by FDA in

2000, licensure of clinics providing only medical abortions was not required until 2013

and the requirement could not for practical purposes be enforced until 2015. We are hard

pressed to believe that article 34 simply lay dormant for twelve years (1993–2005, with

respect to surgical-abortion providers) or thirteen years (2000–2013, with respect to

medical-abortion providers). And it strains credulity to believe that for those periods

abortion clinics in Indiana operated with “little or no meaningful regulatory oversight.”

       For example, Defendants argue that licensure ensures that abortion providers

“follow the State’s informed-consent and reporting requirements.” Br. Opp. 20. But those

requirements have been on the books since 1995 and 1973, respectively. Publicly

available Department records of pregnancies terminated in Indiana stretch back until at

least 1996. See Ind. State Dep’t of Health, Indiana Induced Termination of Pregnancy


                                              64
Report (2000), tbl. 15, available at https://www.in.gov/isdh/reports/itp/2000/tbl15.html.

As such records are generated from the fruits of the reporting requirement, see Ind. State

Dep’t of Health, Terminated Pregnancy Reports, https://www.in.gov/isdh/26843.htm, it

appears that compliance with the reporting requirement has been reliably obtained for

some time without resort to licensure.

       Defendants place great reliance on the Department’s authority to inspect (or

conduct “surveys” of) abortion clinics, but have not shown how that authority is

contingent on the clinics’ licensure. The statute says simply, “[The Department] shall

inspect an abortion clinic at least one (1) time per calendar year and may conduct a

complaint inspection as needed.” Ind. Code § 16-21-2-2.6. All that is required is for the

Department to know where the clinic is located, a goal which licensure does achieve, but

which could equally well be achieved by a registration requirement. Cf. Defs.’ Ex. 2, ¶ 9

(“Without licensure . . . , it would be difficult and perhaps impossible for [the

Department] to know where clinics are operating, who is running them, or what they are

doing.”). We discuss this further below in balancing the benefits and burdens.

       The most useful feature of a license appears to be the threat of its revocation as a

means for preventing noncompliant abortion providers from persisting in their

noncompliance. However, we cannot perceive what marginal benefit this ex post

enforcement mechanism has over the similarly ex post enforcement mechanisms of

prosecution for failing to comply with article 34, see Ind. Code § 16-34-2-7; physician-

license suspension or revocation; or a civil action for medical negligence or other torts.

Defendants point to the Klopfer case, but Klopfer was prevented from continuing his


                                             65
noncompliant abortion practice, not through revocation of the licenses of the clinics at

which he practiced, but through suspension of his physician’s license and criminal

prosecution. Br. Opp. 24.

       For purposes of Plaintiffs’ due process claim, Defendants have shown little more

than de minimis marginal advancement, relative to pre-2013 law, of the state’s legitimate

interests in maternal health and fetal life derived from requiring licensure as a condition

of providing medical abortions.

       For purposes of Plaintiffs’ equal protection claim, Defendants’ case is weaker yet.

Here the state must justify its disparate treatment of, on one hand, women seeking an

abortion-inducing drug for the purposes of inducing an abortion, and, on the other,

women seeking an abortion-inducing drug for the purposes of treating a miscarriage. As

the medical and physiological impacts are identical or practically identical in both cases,

the state’s interest in patient health falls away. The classification can be sustained only on

the strength of the state’s interest in fetal life, which operates in the abortion context but

not in the miscarriage context. But that interest is advanced by licensure only to the

extent enforcement of the informed-consent requirement is advanced, and, as we have

already explained, the connection between the two is exceedingly tenuous.

       Finally, Defendants gesture in the direction of, without quite asserting, the state’s

interest administering its own licensing and regulatory regimes on its own terms, an

interest which would undoubtedly be advanced by permitting continued application of the

Licensing Law to WWHA by the Department without federal-court interference. See,

e.g., Br. Opp. 28 (“[The questions as to WWHA’s reputable and responsible character]


                                              66
are not questions that should be resolved with this preliminary injunction motion. These

disputes should be left to the state administrative proceeding—and, if necessary, state

judicial review.”). But we do not find such an interest admissible under Casey or

Hellerstedt, and Defendants cite no case holding that it is.

       Hellerstedt emphasized strongly that “the ‘Court retains an independent

constitutional duty to review factual findings where constitutional rights are at stake.’”

136 S. Ct. at 2310 (emphasis omitted) (quoting Gonzales, 550 U.S. at 165). Where state

agencies and state courts must be allowed a chance to resolve disputes touching on

constitutional rights before a federal “‘safety valve’” may be resorted to, the Supreme

Court has so held, as it has in the context of regulating the secondary effects of sexually

indecent speech. HH-Indianapolis LLC v. Consol. City of Indianapolis/Marion Cty., 265

F. Supp. 3d 873, 886 (S.D. Ind. 2017) (Barker, J.) (quoting City of Littleton v. Z.J. Gifts

D-4, L.L.C., 541 U.S. 774, 782 (2004)), aff’d, 889 F.3d 432 (7th Cir. 2018).

       Having considered the benefits to the state in applying the Licensing Law to

WWHA and refusing to allow the South Bend Clinic to operate, we consider now the

burdens on the abortion right imposed by the same. We have set forth this material fully

under “Background,” Part II, supra. This material suggests that the women for whom the

burdens are relevant are women seeking abortions in and around South Bend, and more

broadly in north-central and northeastern Indiana, of limited financial and social

resources. But as Plaintiffs’ evidence bears more heavily on the South Bend area’s

population of college- and university students, so too does our analysis.




                                             67
       Plaintiffs’ evidence suggests further that, in a large fraction of such cases, the

unavailability of abortion in South Bend imposes a substantial obstacle to its access. It

establishes that there is a demand for abortion care in and around South Bend which is

currently unmet. In the absence of the South Bend Clinic, the demand is unmet because

of a confluence of factors: the long-distance travel burden, compounded by the eighteen-

hour informed-consent waiting-period requirement; high monetary costs undefrayed by

state aid to those whose poverty would otherwise entitle them to it or by university-

sponsored coverage in the case of students; the necessity of securing the help and support

of others in the exercise of a right to which the social environment is reportedly hostile

(applying with special force to students, who are likely to be young and unmarried); the

high opportunity costs incurred by operation of all the foregoing, including lost wages,

missed educational opportunities, and missed rent and utility payments; and the prospect

of undergoing the abortion in an unfamiliar, unsupportive setting, undermining one of the

chief virtues of the mifepristone-misoprostol regimen.

       To the extent that the impact of these burdens, assessed together, do not preclude

obtaining an abortion, each delay imposed by them increases the costs to the patient and

the risks to her health

       Defendants point to Plaintiffs’ Jane Doe declarant and her capacity to obtain an

abortion in Illinois. But, as Doe makes clear, even that step was possible for her owing

only to her enjoyment of a number of personal and social advantages which many women

do not enjoy. And in any event, it is a “‘profoundly mistaken assumption’” that “‘the

harm to a constitutional right can be measured by the extent to which it can be exercised


                                              68
in another jurisdiction.’” Schimel, 806 F.3d at 918 (quoting Ezell, 651 F.3d at 697).

       We turn finally to the “ultimate task of determining whether the burdens of the

law’s requirements were ‘disproportionate, in their effect on the right to an abortion’

compared ‘to the benefits that the restrictions are believed to confer.’” Planned

Parenthood of Ind. & Ky., Inc., 896 F.3d at 827 (quoting Schimel, 806 F.3d at 919).

       On the facts of this case, the marginal benefits to the state in requiring WWHA to

obtain a license before operating the South Bend Clinic are slight or none. Defendants

have not shown why the state’s interests, to the extent they are advanced by a licensing

requirement at all, may not be equally well advanced by a registration requirement. A

licensing requirement is thus “not necessary” to achieve the state’s proffered ends.

Hellerstedt, 136 S. Ct. at 2315. Moreover, to the extent the Licensing Law advances state

interests, continued application of the “reputable and responsible character” requirement

does little to advance the Licensing Law.

       These de minimis benefits are dwarfed by the burdens of women’s access to

abortion in and around South Bend.

       Simply put, there is unmet demand for abortions in and around South Bend which

is, at this point, state-created, without any appreciable benefit to maternal health or fetal

life. See id. at 2316–18 (same). We conclude that Plaintiffs have a better than negligible

chance of showing that the burdens on abortion access imposed by the Licensing Law

“‘significantly exceed[] what is necessary’” to advance the state’s interests. Planned

Parenthood of Ind. & Ky., Inc., 896 F.3d at 827 (quoting Schimel, 806 F.3d at 919).




                                              69
II. Remaining Injunction Factors

       Having found irreparable injury and likelihood of success on the merits, we turn

now to balancing the injunction factors.

       The predominant factor in this case is Plaintiffs’ likelihood of success on the

merits. Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of Health,

896 F.3d 809, 816 (7th Cir. 2018); Korte v. Sebelius, 735 F.3d 654, 666 (7th Cir. 2013).

We find Plaintiffs have shown a fair likelihood of success. While the specific claim

(imposition of licensure requirement as undue burden and equal protection violation)

appears novel, application of settled principles, so far as these exist in the abortion

context, points reliably to Plaintiffs’ ultimate success.

       The irreparable harm to women who lose the opportunity to exercise their

constitutional right to an abortion is significant and obvious: a period of state-compelled

gestation followed by a lifetime of state-compelled motherhood. By contrast, little

irreparable harm appears likely to afflict the state if Plaintiffs’ motion is granted.

Enjoining enforcement of the Licensing Law as to WWHA will do no more than return

the state, vis-à-vis WWHA, to the status quo that reigned from 1993 to 2013 or, as a

practical matter, 2015. We do not accept that the state inflicted irreparable harm on itself

for those two decades.

       The public interest to be equitably balanced in Defendants’ favor is usually

coextensive with any governmental interest appearing in the merits analysis. See

Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d 765, 789 (7th Cir. 2011); United States

v. Rural Elec. Convenience Coop., 922 F.2d 429, 440 (7th Cir. 1991). We have found this


                                              70
to be slight. Otherwise, injunctions enforcing the Constitution are in the public interest.

See Joelner v. Village of Washington Park, 378 F.3d 613, 620 (7th Cir. 2004).

       Accordingly, the balance of equities, adjusted for Plaintiffs’ fair likelihood of

success on the merits, favors Plaintiffs.

                                   Conclusion and Order

       In ruling on Plaintiffs’ motion for a preliminary injunction seeking relief from the

Department’s decision to withhold a license for WWHA’s South Bend Clinic, we hold

that the “reputable and responsible character” requirement set out in the Licensing Law

applicable to abortion clinics is not unconstitutionally vague in violation of the Due

Process Clause of the Fourteenth Amendment.

       However, we also hold that the Department’s application of the Licensing Law to

WWHA’s license application for the South Bend Clinic places a substantial obstacle in

the path of northern Indiana women seeking previability abortions without promoting

women’s health (indeed, tending to increase the risks to women’s health) and without

promoting informed decisionmaking or any other admissible state interest.

       The Licensing Law’s disparate treatment of miscarriage patients versus abortion

patients also presents a substantial obstacle to the abortion decision without any offsetting

state benefits.

       Thus, we have determined for the reasons explicated here that the Department’s

application of the Licensing Law violates the Due Process Clause and the Equal

Protection Clause.

       Finally, we hold that the state stands to lose little if an injunction is issued, but


                                               71
women in northern Indiana stand to lose a great deal if it is not.

       Accordingly, Plaintiffs’ motion for a preliminary injunction, Dkt. 76, is

GRANTED.

       Defendants are ENJOINED from enforcing the provisions of Indiana Code § 16-

21-2-2(4) (requiring Department to license); Indiana Code § 16-21-2-2.5(b) (penalty for

unlicensed operation); and Indiana Code § 16-21-2-10 (necessity of license) against

WWHA with respect to the South Bend Clinic.

       IT IS SO ORDERED.



      Date:        5/31/2019                       _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana



Distribution:

Amanda Lauren Allen
LAWYERING PROJECT
aallen@lawyeringproject.org

Christopher Michael Anderson
INDIANA ATTORNEY GENERAL
christopher.anderson@atg.in.gov

David Patrick Brown
LAWYERING PROJECT
dbrown@lawyeringproject.org

Paul M. Eckles
ATTORNEY AT LAW
paul.eckles@probonolaw.com



                                             72
Thomas M. Fisher
INDIANA ATTORNEY GENERAL
tom.fisher@atg.in.gov

Bradley H. Honigman
ATTORNEY AT LAW
bradley.honigman@probonolaw.com

Kathrine D. Jack
LAW OFFICE OF KATHRINE JACK
kjack@jacklawoffice.com

Mollie M. Kornreich
mollie.kornreich@probonolaw.com

Diana Lynn Moers Davis
INDIANA ATTORNEY GENERAL
diana.moers@atg.in.gov

Julia Catherine Payne
INDIANA OFFICE OF THE ATTORNEY GENERAL
Julia.Payne@atg.in.gov

Michael M. Powell
ATTORNEY AT LAW
michael.powell@probonolaw.com

Juanluis Rodriguez
LAWYERING PROJECT
prodriguez@lawyeringproject.org

Rupali Sharma
LAWYERING PROJECT
rsharma@lawyeringproject.org

Erin A. Simmons
ATTORNEY AT LAW
erin.simmons@probonolaw.com

Dipti Singh
LAWYERING PROJECT
dsingh@lawyeringproject.org



                                  73
Stephanie Toti
LAWYERING PROJECT
stoti@lawyeringproject.org




                             74
